                                                                          Case 2:21-bk-12222-ER             Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34     Desc
                                                                                                            Main Document    Page 1 of 94



                                                                           1   Victor A. Sahn (CA Bar No. 97299)
                                                                                vsahn@sulmeyerlaw.com
                                                                           2   David S. Kupetz (CA Bar No. 125062)
                                                                                dkupetz@sulmeyerlaw.com
                                                                           3   Claire K. Wu (CA Bar No. 295966)
                                                                                ckwu@sulmeyerlaw.com
                                                                           4   SulmeyerKupetz
                                                                               A Professional Corporation
                                                                           5   333 South Grand Ave, Suite 3400
                                                                               Los Angeles, California 90071
                                                                           6   Telephone: 213.626.2311
                                                                               Facsimile: 213.629.4520
                                                                           7
                                                                               Attorneys for collab9, LLC,
                                                                           8   Debtor and Debtor in Possession

                                                                           9                                 UNITED STATES BANKRUPTCY COURT
                                                                          10                                  CENTRAL DISTRICT OF CALIFORNIA
SulmeyerKupetz, A Professional Corporation




                                                                          11                                        LOS ANGELES DIVISION
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   In re                                            Case No. 2:21-bk-12222-ER

                                                                          13   COLLAB9, LLC, a Delaware limited liability       Chapter 11
                                                                               company,
                                                                          14                                                    DEBTOR’S EMERGENCY MOTION FOR
                                                                                                                                INTERIM AND FINAL ORDERS: (1)
                                                                          15   Tax ID: XX-XXXXXXX                               AUTHORIZING DEBTOR TO OBTAIN
                                                                                                                                POSTPETITION LOAN SECURED BY
                                                                          16                                                    SENIOR LIEN PURSUANT TO 11 U.S.C.
                                                                                                Debtor                          § 364; (2) AUTHORIZING DEBTOR’S USE
                                                                          17                                                    OF CASH COLLATERAL PURSUANT TO
                                                                                                                                11 U.S.C. § 363; (3) SCHEDULING FINAL
                                                                          18                                                    HEARING ON MOTION; AND (4)
                                                                                                                                GRANTING RELATED RELIEF;
                                                                          19                                                    MEMORANDUM OF POINTS AND
                                                                                                                                AUTHORITIES IN SUPPORT THEREOF
                                                                          20
                                                                                                                                [Omnibus Declarations of Kevin B. Schatzle,
                                                                          21                                                    Gina Lim, and Haze Walker Filed Concurrently
                                                                                                                                Herewith]
                                                                          22
                                                                                                                                Hearing:
                                                                          23                                                    Date:    To Be Determined
                                                                                                                                Time:    To Be Determined
                                                                          24                                                    Place:   Courtroom 1568
                                                                                                                                         255 E. Temple St.
                                                                          25                                                             Los Angeles, CA 90012

                                                                          26

                                                                          27

                                                                          28
                                                                               DAP 2710513v2
                                                                          Case 2:21-bk-12222-ER           Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                     Desc
                                                                                                          Main Document    Page 2 of 94



                                                                           1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

                                                                           2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE TWENTY LARGEST

                                                                           3   GENERAL UNSECURED CREDITORS, AND OTHER PARTIES ENTITLED TO

                                                                           4   NOTICE:

                                                                           5                                           EMERGENCY MOTION

                                                                           6           Pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363, 364, and 552(b)(1), and Local Bankruptcy

                                                                           7   Rules 2081-1(a)(9), 4001-2 and 9075-1, collab9, LLC, a Delaware limited liability company, the

                                                                           8   debtor and debtor in possession in the above-captioned chapter 11 bankruptcy case (the “Debtor” or

                                                                           9   "collab9"), hereby moves this Court, on an emergency basis, for the entry of an interim order and a
                                                                          10   final order (the “Motion”):
SulmeyerKupetz, A Professional Corporation




                                                                          11           (1) authorizing the Debtor to obtain a senior secured postpetition financing in the principal
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   amount of $1,770,000 (the “DIP Loan”), 1 pursuant to section 364 of the Bankruptcy Code, from

                                                                          13   SecureComm. LLC, a Washington limited liability company (the “DIP Lender” or "SecureComm"),

                                                                          14   pursuant to the terms of the interim order (the "Interim Order") and that certain "Senior Secured

                                                                          15   Debtor in Possession Line of Credit Loan and Security Agreement” that is the subject of the Motion

                                                                          16   (the “DIP Loan Agreement”), by and between the Debtor and the DIP Lender in substantially the

                                                                          17   form attached hereto as Exhibit 1 (as the same may be amended, restated, supplemented or

                                                                          18   otherwise modified from time to time, the “DIP Loan Agreement”);

                                                                          19           (2) authorizing the Debtor to execute, deliver, and enter into the DIP Loan Agreement and

                                                                          20   other related loan documents (collectively, the “DIP Loan Documents”), and to perform such other

                                                                          21   and further acts as may be required in connection with the DIP Loan Documents;

                                                                          22           (3) granting security interests, liens, and superpriority claims (including a superpriority

                                                                          23   administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code, and liens pursuant to

                                                                          24   sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code) to the DIP Lender to secure all

                                                                          25   obligations of the Debtor under and with respect to the DIP Loan, subject to the payment of: (i) fees

                                                                          26

                                                                          27
                                                                               1
                                                                                Plus interest, fees, and costs incurred on prepetition secured financing, as referenced below, as of time of
                                                                               satisfaction of said secured debt pursuant to the DIP Loan.
                                                                          28
                                                                               DAP 2710513v2                                         1
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                                                                                                        Main Document    Page 3 of 94



                                                                           1   of the United States Trustee as required under 28 U.S.C. § 1930(a)(6) fees (the “UST Fees”); and

                                                                           2   (ii) allowed fees and expenses of the Debtor’s professionals as set forth in the Interim Order

                                                                           3   (collectively, the “Professional Fees”);

                                                                           4           (4) approving the Debtor’s proposed 13-week budget (the “Budget”);

                                                                           5           (5) authorizing the Debtor’s use of cash collateral and funding under the DIP Loan

                                                                           6   Agreement to pay ordinary and necessary operating and administrative expenses pursuant to the

                                                                           7   Budget, with the provision: (a) for flexibility in connection with the Budget such that the Debtor

                                                                           8   may exceed the disbursements forecasted in the Budget by up to 20% on a line-by-line basis, and to

                                                                           9   exceed aggregate disbursements forecasted in the Budget by a total of 15%, measured on a
                                                                          10   cumulative weekly basis; and (b) that, to the extent any amount in a disbursement category is
SulmeyerKupetz, A Professional Corporation




                                                                          11   unused during a particular period, such amount be preserved and available for use in any
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   subsequent period;
                                                                          13           (6) modifying the automatic stay under section 362 of the Bankruptcy Code to the extent
                                                                          14   necessary to implement, effectuate, and perform under the terms and provisions of the DIP Loan
                                                                          15   Documents and the Interim Order;
                                                                          16           (7) setting an emergency interim hearing (the “Interim Hearing”) on this Motion pursuant to

                                                                          17   Rule 4001 of the Federal Rules of Bankruptcy Procedure (“FRBP”) and applicable Local

                                                                          18   Bankruptcy Rules of this Court to consider entry of the Interim Order, which authorizes the Debtor

                                                                          19   to borrow under the DIP Loan Documents;

                                                                          20           (8) finding that adequate notice of the Motion (specified below) has been provided;

                                                                          21           (9) finding that any credit extended and loans made to, cash collateral used by, and adequate

                                                                          22   protection provided by the Debtor are in “good faith” pursuant to section 364(e) of the Bankruptcy

                                                                          23   Code;

                                                                          24           (10) pursuant to FRBP 4001(b)(2) and 4001(c)(2), and applicable Local Bankruptcy Rules

                                                                          25   of this Court, (a) scheduling a final hearing (the “Final Hearing”) on the Motion to consider entry of

                                                                          26   the Final Order authorizing the DIP Loan under the DIP Loan Documents on a final basis, and (b)

                                                                          27   the approval of notice procedures with respect thereto;

                                                                          28            (11) waiving any applicable stay, including under FRBP 4001(b) and (c), and authorizing
                                                                               DAP 2710513v2                                     2
                                                                          Case 2:21-bk-12222-ER             Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                   Desc
                                                                                                            Main Document    Page 4 of 94



                                                                           1   the immediate effectiveness of the Interim Order; and

                                                                           2             (12) granting related and ancillary relief. 2

                                                                           3                   BASIS FOR RELIEF SOUGHT AND NEED FOR INTERIM RELIEF

                                                                           4                                            ON EMERGENCY BASIS

                                                                           5             The Motion is made pursuant to Local Bankruptcy Rules 4001-2 and 9075-1, Federal Rule

                                                                           6   of Bankruptcy Procedure, and sections 105(a), 361, 362, 363, 364, and 552(b)(1) of the Bankruptcy

                                                                           7   Code on the following grounds.

                                                                           8             As explained in the omnibus Declaration of Kevin B. Schatzle, the Debtor's CEO, collab9 is

                                                                           9   a cloud security service provider for managed voice, collaboration, conferencing and contact center
                                                                          10   services for U.S. public sector and U.S. commercial customers. Operating under the aegis of a
SulmeyerKupetz, A Professional Corporation




                                                                          11   General Services Administration ("GSA") approved Federal Risk and Authorization Management
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   Program ("FedRAMP") Authority to Operate ("ATO") "in process" at the moderate level. collab9

                                                                          13   uniquely caters to the public sector marketplace. collab9 was one of the first UC providers to be

                                                                          14   FedRAMP-authorized by the U.S. Government and operate at the moderate impact level..

                                                                          15             The Debtor believes it has built a valuable business and platform, cultivated important

                                                                          16   relationships, and entered significant contracts. However, harmed by actions of Avaya Inc.

                                                                          17   ("Avaya"), 3 faced with a liquidity crisis, and in order to maintain and continue business operations,

                                                                          18   preserve and protect what it has built, maximize the value of its business and assets, protect the

                                                                          19   interests of creditors and contract counterparties, avoid interruption in service and harm to its

                                                                          20   customers, and to preserve jobs for its employees, the Debtor obtained emergency secured funding

                                                                          21   in February and March 2021, and collab9 obtained a commitment from SecureComm for a secured

                                                                          22   postpetition line of credit of up to $1,190,000. 4

                                                                          23

                                                                          24
                                                                               2
                                                                                 A more detailed description of the relief sought is set forth in the form of Interim Order (Exhibit B
                                                                          25   hereto). Any description of the DIP Loan set forth in the foregoing recitation of relief sought is for
                                                                               informational purposes only. If there are any inconsistencies between such description and the actual terms
                                                                          26   laid out in the Interim Order and the DIP Loan Documents (Exhibit A hereto), the latter documents control.

                                                                          27
                                                                               3
                                                                                   Such actions are described in the omnibus declaration of Kevin B. Schatzle.
                                                                               4
                                                                                   The postpetition line of credit under the DIP Loan plus the roll-up of $580,000 in secured financing (plus
                                                                          28   (footnote continued)
                                                                               DAP 2710513v2                                          3
                                                                          Case 2:21-bk-12222-ER            Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                       Desc
                                                                                                           Main Document    Page 5 of 94



                                                                           1           Prior to the commencement of this chapter 11 case on March 19, 2021 (the "Petition Date"),

                                                                           2   one of DIP Lender’s affiliates, Dollab LLC, provided financing to the Debtor in the amount of

                                                                           3   $200,000, on a secured basis, pursuant to that certain Promissory Note, dated as of February 4,

                                                                           4   2021 (the “First Prepetition Note”), and DIP Lender provided the Debtor with additional prepetition

                                                                           5   financing in the amount of $380,000, on a secured basis, pursuant to that certain Promissory Note,

                                                                           6   dated as of March 12, 2021 between Borrower and Lender (the “Second Prepetition Note”).

                                                                           7   Dollab assigned its rights in the First Prepetition Note to DIP Lender (the First Prepetition Note and

                                                                           8   the Second Prepetition Note, as amended, modified or supplemented through the Petition Date, are

                                                                           9   collectively referred to as the “Prepetition Senior Loan Agreement”).
                                                                          10           Notwithstanding that, as set forth in the omnibus Declaration of Kevin B. Schatzle and the
SulmeyerKupetz, A Professional Corporation




                                                                          11   Declaration of Haze Walker filed in connection with this motion, no other lender is willing to
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   provide funding to the Debtor, SecureComm is willing to provide a line of credit to Borrower to pay

                                                                          13   off the indebtedness due under the Prepetition Senior Loan Agreement and fund operations through

                                                                          14   the line of credit to be provided under and pursuant to the terms and conditions of the DIP Loan.

                                                                          15   As set forth in the Schatzle and Walker declarations, the Debtor has attempted to locate financing

                                                                          16   from non-insider sources without success. The Debtor is unable to locate any lender who would

                                                                          17   make a loan to the Debtor under the current circumstances, even with the assistance of a firm

                                                                          18   specializing in obtaining loan for companies attempting to work through financial challenges and

                                                                          19   distress.

                                                                          20           The Debtor's goal is to move forward in this case with an expeditious sale process and

                                                                          21   effectuate a sale of the company’s business/assets. As set forth in the omnibus Declaration of

                                                                          22   Kevin B. Schatzle, the Debtor needs the relief sought herein on an immediate basis in order to: (a)

                                                                          23   enable the Debtor to avoid damaging discontinuance or disruption to its operations and sustain its

                                                                          24   operations while in chapter 11; (b) preserve the Debtor’s ability to maximize the value of its estate;

                                                                          25   (c) avoid the loss of employment for the Debtor's employees; (d) best protect and serve the interests

                                                                          26

                                                                          27   interest, fees (including attorneys' fees), and costs) under the prepetition secured funding results in the total
                                                                               sum of the DIP Loan.
                                                                          28
                                                                               DAP 2710513v2                                           4
                                                                          Case 2:21-bk-12222-ER             Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                                                                                                            Main Document    Page 6 of 94



                                                                           1   of the Estate and creditors; and (e) ensure continuity of operations of critical government

                                                                           2   communications systems and avoid an extended (i.e., several months) interruption of those services.

                                                                           3   As a result, an interim order authorizing the DIP Loan and the use of cash collateral on an

                                                                           4   emergency basis, followed by a final order, is necessary to avoid immediate and irreparable harm to

                                                                           5   the Debtor and the estate.

                                                                           6                                SUMMARY OF KEY TERMS OF DIP LOAN

                                                                           7           The Debtor provides the following information regarding key terms of the DIP Loan: 5

                                                                           8           •       Borrower: collab9, LLC (the Debtor, and sometimes referred to as “Borrower”).
                                                                           9           •       DIP Lender: SecureComm. LLC (members of SecureComm, LLC, are Dollab, LLC,
                                                                          10   and Dinco, Inc., the members of the Debtor).
SulmeyerKupetz, A Professional Corporation




                                                                          11           •       DIP Loan Amount: $1,770,000 plus fees, costs, and interest included as part of roll-up
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   of prepetition funded secured debt in the sum of $580,000.

                                                                          13           •       Use of Proceeds And Purpose of Loan: Fund ongoing operations and administrative
                                                                          14   expenses and pay off the indebtedness due under the Prepetition Senior Loan Agreement. Funds

                                                                          15   will be advanced from the DIP Lender to the Debtor on a weekly basis to fund operations and

                                                                          16   payment of expenses in accordance with the Budget. As reflected in the Budget, the postpetition

                                                                          17   line of credit under the DIP Loan will be in the sum of $1,190,000.

                                                                          18           •       Interest Rate, Monthly Payments, And Fees: Interest shall accrue on the at the rate of
                                                                          19   12.00% per annum and shall be paid on a monthly basis. Upon an Event of Default , the interest
                                                                          20   rate shall increase to 18.00% per annum. The Debtor shall be obligated to pay all of DIP Lender's
                                                                          21   reasonable fees and expenses, including attorneys' fees and costs, incurred in connection with the
                                                                          22   DIP Loan. Consistent with the prepetition secured financing, an origination fee of 2% is to be
                                                                          23   charged.
                                                                          24           •       Term: The DIP Loan shall mature on June 20, 2021.
                                                                          25

                                                                          26
                                                                               5
                                                                                 The following is only a summary of the key terms. Parties are directed to the DIP Loan Agreement and
                                                                               the Interim Order for actual and complete terms of the DIP Loan. In the event of any inconsistency
                                                                          27   between this summary (or any other summary or description in this Motion) and the Interim Order or DIP
                                                                               Loan Agreement, the terms in the Interim Order shall control.
                                                                          28
                                                                               DAP 2710513v2                                       5
                                                                          Case 2:21-bk-12222-ER             Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                                            Main Document    Page 7 of 94



                                                                           1           •       Collateral: All assets of the Debtor.
                                                                           2           •       Other Material Provisions of Interim Order:
                                                                           3                   (a) Super-Priority Claim – DIP Lender will have a super-priority claim to be paid ahead

                                                                           4   of all other administrative expense claims, subject to the carve-out described below.

                                                                           5                   (b) Budget - Approval of the Budget, with the provision for flexibility in connection

                                                                           6   with the Budget such that the Debtor may exceed the disbursements forecasted in the Budget by up

                                                                           7   to 20% on a line-by-line basis, and to exceed aggregate disbursements forecasted in the Budget by a

                                                                           8   total of 15%, measured on a cumulative weekly basis. In addition, to the extent any amount in a

                                                                           9   disbursement category is unused during a particular period, that amount be preserved and available
                                                                          10   for use in any subsequent period.
SulmeyerKupetz, A Professional Corporation




                                                                          11                   (c) Carve-Out - As part of its request for approval of the Budget and authority to use
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   cash collateral, the Debtor seeks a “carve out” from the DIP Lender collateral for UST Fees in their

                                                                          13   entirety and the allowed respective fees and costs of the Debtor's professionals, with the carve-out

                                                                          14   specifically for the Debtor’s bankruptcy counsel, SulmeyerKupetz capped at the sum of $275,000

                                                                          15   with respect to fees and costs of SulmeyerKupetz (the “Carve-Out”).

                                                                          16                   (d) Milestones – With respect to the sale process to promptly pursued by the Debtor, the

                                                                          17   DIP Loan sets forth the following milestones: (1) no later than 14 days following the

                                                                          18   commencement of the Debtor's chapter 11 case, the Debtor shall file a combined motion for

                                                                          19   approval of sale procedures and approval of a sale of substantially all of the Debtor's assets; (2) no

                                                                          20   later than May 20, 2021, a hearing shall be conducted by the Court on a sale of the Debtor's assets;

                                                                          21   and (3) no later than May 31, 2021, as sale of the Debtor's assets shall be consummated.

                                                                          22           •       Conditions Precedent:
                                                                          23                   (a) Bankruptcy Order – The entry of an interim order granting the Motion.

                                                                          24                   (b) Loan and Collateral Documents – The execution and delivery of a debtor in

                                                                          25   possession loan and security agreement and other loan and collateral documents that are acceptable

                                                                          26   to the DIP Lender.

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                           6
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                                        Main Document    Page 8 of 94



                                                                           1                                                 EXHIBITS

                                                                           2           Attached hereto are the following: (1) Exhibit 1: The form of DIP Loan Agreement (and

                                                                           3   related documents); (2) Exhibit 2: The form of Interim Order; and (3) Exhibit 3: The required LBR

                                                                           4   Form F 4001-2.STMT.FINANCE required by LBR 4001-2(a).

                                                                           5                                       NOTICE OF THE MOTION

                                                                           6           The Debtor has provided or intends to provide notice of this Motion by telephone, overnight

                                                                           7   mail, e-mail, or hand delivery (if required) on the following parties and/or to their counsel: (i) the

                                                                           8   Office of the United States Trustee (the “UST”); (ii) the Debtor’s 20 largest unsecured creditors;

                                                                           9   (iii) the Debtor's prepetition secured lender; (iv) Avaya, Inc, ("Avaya"), (v) the Internal Revenue
                                                                          10   Service; (vi) all other parties required to receive notice pursuant to Bankruptcy Rules 2002, 4001,
SulmeyerKupetz, A Professional Corporation




                                                                          11   or 9014 or requesting to receive notice prior to the date hereof; and (vii) any other party this Court
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   orders be provided with notice of this Motion (collectively, the “Notice Parties”).

                                                                          13           This Motion is based upon these moving papers and exhibits hereto, the Budget (attached as

                                                                          14   Exhibit 1 to the Declaration of Gina Lim), the accompanying memorandum of points and

                                                                          15   authorities, the concurrently-filed omnibus declaration of Kevin B. Schatzle (the “Omnibus

                                                                          16   Declaration”) and declaration of Haze Walker and Gina Lim submitted in support of this motion,

                                                                          17   the record in this case, the arguments and representations of counsel, and any other evidence or

                                                                          18   argument that may be presented prior to or at the hearing on this Motion.

                                                                          19           WHEREFORE, the Debtor respectfully requests that this Court:

                                                                          20           (1) grant the Motion on an interim basis and final basis;

                                                                          21           (2) provide the relief requested in the Motion on an interim basis and as more particularly

                                                                          22   described in the Interim Order (Exhibit 2 hereto);

                                                                          23           (3) enter the proposed form of Interim Order;

                                                                          24           (4) schedule a Final Hearing on the Motion to consider entry of a Final Order granting the

                                                                          25   relief requested in the Motion on a final basis; and

                                                                          26           (5) provide such other and further relief as is proper.

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                      7
                                                                          Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34       Desc
                                                                                                       Main Document    Page 9 of 94



                                                                           1   Dated: March 22, 2021                SulmeyerKupetz
                                                                                                                    A Professional Corporation
                                                                           2

                                                                           3
                                                                                                                    By: /s/ David S. Kupetz
                                                                           4                                            Victor A. Sahn
                                                                                                                        David S. Kupetz
                                                                           5                                            Claire K. Wu
                                                                           6                                            Attorneys for Debtor and Debtor in Possesion
                                                                                                                        collab9, LLC
                                                                           7

                                                                           8

                                                                           9
                                                                          10
SulmeyerKupetz, A Professional Corporation




                                                                          11
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12

                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                              8
                                                                          Case 2:21-bk-12222-ER                    Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                              Desc
                                                                                                                   Main Document    Page 10 of 94



                                                                           1                                                         TABLE OF CONTENTS
                                                                                                                                                                                                                             Page
                                                                           2

                                                                           3   I. FACTS ............................................................................................................................................9

                                                                           4              A.         Brief Background .......................................................................................................9

                                                                           5                         1.          The Debtor......................................................................................................9

                                                                           6                         2.          Assets ...........................................................................................................10

                                                                           7                         3.          Liabilities ......................................................................................................10

                                                                           8              B.         Factors Precipitating Chapter 11 Filing ...................................................................10

                                                                           9              C.         The Debtor’s Prepetition Secured Debt....................................................................11
                                                                          10              D.         The Independent Director.........................................................................................11
SulmeyerKupetz, A Professional Corporation




                                                                          11              E.         Summary of Restructuring Goals And Means of Maximizing The Value of
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520




                                                                                                     The Estate .................................................................................................................11
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12
                                                                               II. THE DIP LOAN AND USE OF CASH COLLATERAL ...........................................................12
                                                                          13
                                                                                          A.         The Debtor’s Immediate Need For Authorization to Use Cash Collateral
                                                                          14                         and Access To Line of Credit ..................................................................................12

                                                                          15              B.         Inability to Obtain Financing on More Favorable Terms ........................................13

                                                                          16              C.         Good Faith Finding ..................................................................................................15

                                                                          17              D.         The Budget ...............................................................................................................15

                                                                          18                         1.          Approval of Budget ......................................................................................15

                                                                          19                         2.          Limited Flexibility in Budget And Carryover of Excess Cash ....................16

                                                                          20              E.         Carve-Out And Weekly Advances ...........................................................................16

                                                                          21   III. THE COURT SHOULD AUTHORIZE THE DIP LOAN AND THE DEBTOR’S
                                                                                      PROPOSED USE OF CASH COLLATERAL ....................................................................16
                                                                          22
                                                                                          A.         The Debtor Should be Authorized to Obtain The DIP Loan And Use Cash
                                                                          23                         Collateral to Maintain The Debtor’s Business And Maintain And Preserve
                                                                                                     The Value of The Debtor’s Assets ...........................................................................16
                                                                          24
                                                                                          B.         The Court Should Authorize The Granting of Postpetition Liens And Other
                                                                          25                         Protections to The DIP Lender Required Under The DIP Loan Agreement............19

                                                                          26                         1.          The Debtor is Unable to Obtain Unsecured Credit or Secured Credit
                                                                                                                 on a Junior Lien Basis ..................................................................................19
                                                                          27
                                                                                                     2.          The DIP Loan is Fair, Reasonable, And Adequate ......................................20
                                                                          28
                                                                               DAP 2710513v2                                                             i
                                                                          Case 2:21-bk-12222-ER                 Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                              Desc
                                                                                                                Main Document    Page 11 of 94



                                                                           1                        3.        The DIP Loan And Use of Cash Collateral Are Necessary And
                                                                                                              Proper ...........................................................................................................20
                                                                           2
                                                                                                    4.        Good Faith Finding is Appropriate ..............................................................20
                                                                           3
                                                                               IV. THE WAIVER OF ANY APPLICABLE STAY IS APPROPRIATE ......................................21
                                                                           4
                                                                               V. CONCLUSION ...........................................................................................................................22
                                                                           5

                                                                           6

                                                                           7

                                                                           8

                                                                           9
                                                                          10
SulmeyerKupetz, A Professional Corporation




                                                                          11
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12

                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                                         ii
                                                                          Case 2:21-bk-12222-ER                Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                     Desc
                                                                                                               Main Document    Page 12 of 94



                                                                           1                                                 TABLE OF AUTHORITIES

                                                                           2                                                                                                                                   Page

                                                                           3
                                                                               CASES
                                                                           4
                                                                               Czyzewski v. Jevic Holding Corp.,
                                                                           5         137 S. Ct. 973, 985 (2017) ................................................................................................. 18

                                                                           6   Ehrenberg v. Roussos (In re Roussos),
                                                                                     541 B.R. 721 (Bankr. C.D. Cal. 2015) ................................................................................ 21
                                                                           7
                                                                               In re Ames Dept. Stores,
                                                                           8          115 B.R. 34 (Bankr. S.D.N.Y. 1990) ...................................................................... 17, 19, 20

                                                                           9   In re Aqua Assoc.,
                                                                                      123 B.R. 192 (Bankr. E.D.Pa. 1991) ................................................................................... 19
                                                                          10
                                                                               In re Bakalis,
SulmeyerKupetz, A Professional Corporation




                                                                          11          220 B.R. 525 (Bankr. E.D.N.Y 1998) ................................................................................. 21
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   In re C.B.G. Ltd.,
                                                                                       150 B.R. 570 (Bankr. M.D.Pa. 1992) .................................................................................. 19
                                                                          13
                                                                               In re C.E.N., Inc.,
                                                                          14           86 B.R. 303 (Bankr. D. Maine 1988) .................................................................................. 21
                                                                          15   In re Crouse Group, Inc.,
                                                                                      71 B.R. 544 (Bankr. E.D.Pa. 1987) ..................................................................................... 19
                                                                          16
                                                                               In re Defender Drug Stores,
                                                                          17          126 B.R. 76 (Bankr. D. Ariz. 1991), aff’d 145 B.R. 312, 316 (B.A.P. 9th Cir. 1992)........ 18
                                                                          18   In re Ellingsen MacLean Oil Co.,
                                                                                       834 F.2d 599 (6th Cir. 1987) ............................................................................................... 18
                                                                          19
                                                                               In re Photo Promotion Associates, Inc.,
                                                                          20          87 B.R. 835 (Bankr. S.D.N.Y. 1988), aff’d, 881 F.2d 6 (2d. Cir. 1989) ............................. 18
                                                                          21   In re Simasko Production Co.,
                                                                                       47 B.R. 444 (D. Colo. 1985) ............................................................................................... 17
                                                                          22
                                                                               In re Snowshoe Co.,
                                                                          23           789 F.2d 1085 (4th Cir. 1986) ............................................................................................. 19
                                                                          24   In re T.M. Sweeney & Sons LTL Services, Inc.,
                                                                                       131 B.R. 984 (Bankr.N.D.Ill.1991) ..................................................................................... 18
                                                                          25
                                                                               Richmond Leasing Co. v. Capital Bank N.A.,
                                                                          26         762 F.2d 1303 (5th Cir. 1985) ............................................................................................. 20
                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                                     iii
                                                                          Case 2:21-bk-12222-ER                    Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                             Desc
                                                                                                                   Main Document    Page 13 of 94



                                                                           1   STATUTES

                                                                           2   11 U.S.C.
                                                                                      § 1107(a) ............................................................................................................................. 17
                                                                           3
                                                                               11 U.S.C. §
                                                                           4          1108 ..................................................................................................................................... 17

                                                                           5   11 U.S.C. § 363 ............................................................................................................................... 21

                                                                           6   11 U.S.C.
                                                                                      § 363(c)(1) ..................................................................................................................... 16, 17
                                                                           7
                                                                               11 U.S.C. §
                                                                           8          363(m) ................................................................................................................................. 21

                                                                           9   11 U.S.C. §
                                                                                      364 ..................................................................................................................... 18, 19, 20, 21
                                                                          10
                                                                               11 U.S.C.
SulmeyerKupetz, A Professional Corporation




                                                                          11          § 364(a) ............................................................................................................................... 19
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   11 U.S.C.
                                                                                      § 364(b) ......................................................................................................................... 14, 19
                                                                          13
                                                                               11 U.S.C.
                                                                          14          § 364(c) ......................................................................................................................... 17, 18
                                                                          15   11 U.S.C.
                                                                                      § 364(c)(1) ..................................................................................................................... 14, 15
                                                                          16
                                                                               11 U.S.C.
                                                                          17          § 364(c)(2) ..................................................................................................................... 14, 15
                                                                          18   11 U.S.C.
                                                                                      § 364(c)(3) ..................................................................................................................... 14, 15
                                                                          19
                                                                               11 U.S.C.
                                                                          20          § 364(d) ......................................................................................................................... 15, 18
                                                                          21   11 U.S.C.
                                                                                      § 364(d)(1)............................................................................................................... 14, 17, 18
                                                                          22
                                                                               11 U.S.C.
                                                                          23          § 364(e) ......................................................................................................................... 15, 20
                                                                          24   11 U.S.C. §
                                                                                      503(b) .................................................................................................................................. 17
                                                                          25
                                                                               11 U.S.C.
                                                                          26          § 503(b)(1)..................................................................................................................... 14, 17
                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                                           iv
                                                                          Case 2:21-bk-12222-ER                   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                          Desc
                                                                                                                  Main Document    Page 14 of 94



                                                                           1   RULES

                                                                           2   Fed. R. Bankr. P.
                                                                                      Rule 6004 ............................................................................................................................ 21
                                                                           3

                                                                           4

                                                                           5

                                                                           6

                                                                           7

                                                                           8

                                                                           9
                                                                          10
SulmeyerKupetz, A Professional Corporation




                                                                          11
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12

                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                                          v
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                      Desc
                                                                                                        Main Document    Page 15 of 94



                                                                           1                         MEMORANDUM OF POINTS AND AUTHORITIES 1

                                                                           2                                                        I.

                                                                           3                                                    FACTS

                                                                           4   A.       Brief Background

                                                                           5            1.     The Debtor

                                                                           6            collab9 is a cloud security service provider for managed voice, collaboration, conferencing

                                                                           7   and contact center services for U.S. public sector and U.S. commercial customers. Operating under

                                                                           8   the aegis of a General Services Administration ("GSA") approved Federal Risk and Authorization

                                                                           9   Management Program ("FedRAMP") Authority to Operate ("ATO") "in process" at the moderate
                                                                          10   level. 2 collab9 uniquely caters to the public sector marketplace. collab9 was one of the first UC
SulmeyerKupetz, A Professional Corporation




                                                                          11   providers to be FedRAMP-authorized by the U.S. Government and operate at the moderate impact
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   level.

                                                                          13            As set forth in the Omnibus Declaration of Kevin B. Schatzle, the Debtor's CEO, the relief

                                                                          14   sought in the foregoing motion: (a) will enable the Debtor to avoid damaging disruption to its

                                                                          15   operations and sustain its operations while in chapter 11; (b) is critical to the Debtor’s ability to

                                                                          16   maximize the value of its Estate; (c) best serves the interests of the Estate and creditors; and (d)

                                                                          17   ensures continuity of operations of critical government communications systems and avoids an

                                                                          18   extended (i.e., several months) interruption of those services.

                                                                          19            As a subcontractor under government contracts with the Federal Government and localities,

                                                                          20   collab9 must maintain its operations involving the provisions of telephony/contact center services

                                                                          21   and hosting services to essential agencies if it is to ensure continuity of these critical

                                                                          22

                                                                          23
                                                                               1
                                                                                Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the motion to
                                                                          24   which this memorandum of points and authorities is appended.
                                                                               2
                                                                                 "There are two approaches to obtaining a FedRAMP Authorization, a provisional authorization through
                                                                          25   the Joint Authorization Board (JAB) or an authorization through an agency. In the Agency Authorization
                                                                          26   path, agencies may work directly with a Cloud Service Provider (CSP) for authorization at any time. CSPs
                                                                               that make a business decision to work directly with an agency to pursue an Authority to Operate (ATO)
                                                                          27   will work with the agency throughout the FedRAMP Authorization process." See
                                                                               www.fedramp.gov/agency-authorization/
                                                                          28
                                                                               DAP 2710513v2                                       9
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                                                                                                        Main Document    Page 16 of 94



                                                                           1   communications services and avoid extended (i.e., several months) service interruptions.

                                                                           2          collab9 currently provides critical communication services to U.S. Customs and Border

                                                                           3   Protection ("CBP")—hosting the internal call centers for CBP’s internal human resources (Offices

                                                                           4   of HRM), the CBP Information Center, and the Traveler Communications Center. collab9 also

                                                                           5   provides critical services to U.S. Health and Human Services ("HHS"), the Defense Nuclear

                                                                           6   Facilities Safety Board ("DNFSB"), and the CenturyLink (now Lumen) Internal Helpdesk for the

                                                                           7   Commonwealth of Pennsylvania ("COPA"). DNFSB advises the Secretary of Energy on the safety

                                                                           8   of the nation’s nuclear defense facilities. HHS includes the National Institute of Health ("NIH"),

                                                                           9   which is one of the critical federal agencies overseeing the response to the COVID-19 pandemic.
                                                                          10          2.      Assets
SulmeyerKupetz, A Professional Corporation




                                                                          11          The Debtor's core assets include its FedRAMP authorization as well as several long-term
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   contracts with institutional customers, which collab9 expects to become profitable in the future.

                                                                          13   The FedRAMP authorization is valuable and difficult to obtain, requiring extensive, long-term

                                                                          14   efforts, and costing collab9 millions to secure.

                                                                          15          3.      Liabilities

                                                                          16          The Debtor currently operates at a loss of approximately $518,000 per month, with a

                                                                          17   negative cash run rate of approximately $410,000. As of the Petition Date, as stated above, the

                                                                          18   Debtor had secured debt in the aggregate principal amount of $580,000. As of the Petition Date,

                                                                          19   the Debtor’s unsecured debt amounted to approximately $20 million (this includes a disputed claim

                                                                          20   of approximately $10 million held by Avaya).

                                                                          21   B.     Factors Precipitating Chapter 11 Filing

                                                                          22          As set forth in the Omnibus Declaration, the Debtor's business and operations have been

                                                                          23   severely undermined by the actions of Avaya. As a result and due to a liquidity crisis, without

                                                                          24   additional funding, collab9's operations would have had to cease in the beginning of March, 2021.

                                                                          25   However, in order to protect the interests of creditors, employees, and the Debtor, and due to the

                                                                          26   mission critical nature of collab9's communications services to essential government agencies, the

                                                                          27   Debtor found a path forward, including (as described above and in the Schatzle declaration)

                                                                          28   obtaining funding, a commitment for additional essential financing, and implementation of a
                                                                               DAP 2710513v2                                  10
                                                                          Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                                       Main Document    Page 17 of 94



                                                                           1   process to protect and preserve its business and the value of its business/assets through a sale

                                                                           2   process to be implemented in this chapter 11 case.

                                                                           3   C.     The Debtor’s Prepetition Secured Debt

                                                                           4          Prior to the commencement of this chapter 11 case, one of DIP Lender’s affiliates, Dollab

                                                                           5   LLC, provided financing to the Debtor in the amount of $200,000, on a secured basis, pursuant to

                                                                           6   that certain Promissory Note and Security Agreement, dated as of February 4, 2021 (the “First

                                                                           7   Prepetition Note”), and DIP Lender provided the Debtor with additional prepetition financing in

                                                                           8   the amount of $380,000, on a secured basis, pursuant to that certain Promissory Note and Security

                                                                           9   Agreement, dated as of March 12, 2021 between the Debtor and the DIP Lender (the “Second
                                                                          10   Prepetition Note”). Dollab assigned its rights in the First Prepetition Note to the DIP Lender (the
SulmeyerKupetz, A Professional Corporation




                                                                          11   First Prepetition Note and the Second Prepetition Note, as amended, modified or supplemented
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   through the Petition Date, are collectively referred to as the “Prepetition Senior Loan
                                                                          13   Agreement”). Under the Prepetition Senior Loan Agreements security interests were granted

                                                                          14   favor of the lender in all of the Debtor's assets and related UCC-1 financing statements were

                                                                          15   recorded.

                                                                          16          The Debtor obtained the prepetition secured loans from "insiders" because it required

                                                                          17   immediate funding to pay its ordinary operating expenses and certain professional fees and other

                                                                          18   expenses associated with anticipated litigation against Avaya and the instant chapter 11 case, and

                                                                          19   was unable to procure funding from other sources.

                                                                          20   D.     The Independent Director

                                                                          21          Prior to the Petition Date, George Blanco an experienced and expert restructuring

                                                                          22   professional and financial advisor, was appointed as an independent director to the Debtor's Board

                                                                          23   of Directors. Mr. Blanco's role includes (without limitation) participation in the sale process to be

                                                                          24   implemented in this case, evaluation of debtor in possession financing, and providing input

                                                                          25   regarding formulation of the liquidating plan of reorganization contemplated to be presented

                                                                          26   following completion of a sale.

                                                                          27   E.     Summary of Restructuring Goals And Means of Maximizing The Value of The Estate

                                                                          28            On March 19, 2021 (the “Petition Date”), the Debtor commenced the above-captioned
                                                                               DAP 2710513v2                                   11
                                                                          Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                                       Main Document    Page 18 of 94



                                                                           1   bankruptcy case. The Debtor continues to manage and operate its business as a debtor in

                                                                           2   possession. No trustee or creditors’ committee has been appointed in the Debtor’s chapter 11 case.

                                                                           3          The Debtor's intent is to move forward with an expeditious sale process and effectuate a sale

                                                                           4   of the company’s business/assets. Time and funding to accomplish this goal is limited. Under the

                                                                           5   circumstances of this case, the Debtor believes that the milestones set forth in the DIP Loan, while

                                                                           6   requiring immediate and urgent action, are reasonable.

                                                                           7                                                     II.

                                                                           8                        THE DIP LOAN AND USE OF CASH COLLATERAL

                                                                           9   A.     The Debtor’s Immediate Need For Authorization to Use Cash Collateral and Access
                                                                          10          To Line of Credit
SulmeyerKupetz, A Professional Corporation




                                                                          11          The Debtor’s authorization to use cash collateral and access to the financing to be provided
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   under the DIP Loan is absolutely critical to the continued operation of the Debtor’s overall

                                                                          13   business, to otherwise maximize the value of the Estate, ensure continuity of operations of critical

                                                                          14   government communications systems and avoid extended (i.e., several months) service

                                                                          15   interruptions, and allow the Debtor the opportunity to implement an expeditious sale process

                                                                          16   needed to preserve and maximize the value of the Estate. The Debtor requires the DIP Loan for

                                                                          17   additional working capital. The Budget accompanying the DIP Financing Motion – which

                                                                          18   identifies payments and expenses the Debtor requires to fund for the next 13 weeks post-petition

                                                                          19   in order to maintain continued operations as the Debtor works towards a sale for the benefit of the

                                                                          20   Estate and creditors – contemplates and is predicated upon the Debtor obtaining the DIP Loan.

                                                                          21   The DIP Financing, together with the use of cash collateral, is necessary and essential to provide

                                                                          22   the Debtor with the required working capital to fund operations until it accomplishes a sale.

                                                                          23   Therefore, it is imperative that the Debtor obtain immediate authority to obtain the DIP Loan.

                                                                          24   With certain expenses requiring the use of cash collateral and the funds from the DIP Loan each

                                                                          25   week through the 13-week projected Budget, the Debtor seeks an emergency hearing on this

                                                                          26   Motion. The Debtor requires the immediate use of cash collateral and the use of cash collateral

                                                                          27   alone is not sufficient to fund operations during this time period. Further, in order to maintain

                                                                          28   confidence of customers, contract counterparties, employees, and other stakeholders in the Debtor
                                                                               DAP 2710513v2                                   12
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                  Desc
                                                                                                        Main Document    Page 19 of 94



                                                                           1   and its ongoing operations, it is imperative the line of credit under the DIP financing be approved

                                                                           2   and put into place without delay.

                                                                           3          Without the prepetition secured loan from SecureComm, the Debtor would be out of cash

                                                                           4   at this time. Further, if the Debtor does not obtain immediate authority to use cash collateral and

                                                                           5   authority to implement the DIP Loan, the Debtor would essentially be forced out of business. In

                                                                           6   short, the Debtor must have uninterrupted access to cash, which includes use of cash collateral and

                                                                           7   the cash from the DIP Loan, to continue operations.

                                                                           8          As reflected in the Budget, the Debtor cannot continue to fund operations with cash

                                                                           9   collateral alone. Rather, the Debtor needs the additional financing under the DIP Loan. All
                                                                          10   payments described in the Budget – which requires the funds from the DIP Loan - are necessary to
SulmeyerKupetz, A Professional Corporation




                                                                          11   maintain and continue the Debtor’s operations and to maximize the value of the estate. Failure to
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   make payments in accordance with the Budget could result in immediate and irreparable harm to
                                                                          13   the Debtor’s operations, the value of the estate, and the interests of creditors, could result in the
                                                                          14   sudden discontinuation of operations of critical government communications systems and create
                                                                          15   extended (i.e., several months) service interruptions, and the destructions of the opportunity for the
                                                                          16   Debtor to run an expeditious sale process and consummate a sale. Based on the foregoing, absent
                                                                          17   the immediate approval of the DIP Loan, and the Debtor’s access to the loan proceeds, the Debtor
                                                                          18   will not have sufficient funds to sustain operations to the irreparable detriment of the Debtor, the
                                                                          19   Estate, creditors, customers and the Debtor’s prospects for accomplishing a beneficial sale.
                                                                          20          The Declaration of Gina Lim, CPA and the Debtor's interim CEO, submitted concurrently
                                                                          21   herewith gives further information regarding the 13-week projection of operations, including all of
                                                                          22   the income and expense presumptions that are found in that projection/budget. The Budget is
                                                                          23   attached as Exhibit 1 to the Lim declaration.
                                                                          24   B.     Inability to Obtain Financing on More Favorable Terms

                                                                          25          During 2020, recognizing an impending liquidity crisis, the Debtor repeatedly sought

                                                                          26   additional funding from Avaya. Avaya declined. The Debtor also sought funding from other

                                                                          27   sources and determined that the only available funding would be provided by "insiders" of the

                                                                          28   Debtor. No other lender was willing to fund the Debtor. Among others, the Debtor reached out for
                                                                               DAP 2710513v2                                  13
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                                        Main Document    Page 20 of 94



                                                                           1   funding to collab9's bank, Mechanics Bank, and the bank declined to make any loan to the Debtor.

                                                                           2   The Debtor also sought funding from asset-based and non-conventional lenders who declined to

                                                                           3   provide funding under the current circumstances.

                                                                           4          The proposed DIP Loan is very favorable to the Debtor and the Estate, especially in relation

                                                                           5   to any potential financing from any third-party sources. As set forth in the omnibus Declaration of

                                                                           6   Kevin Schatzle and the Declaration of Haze Walker submitted in support of this motion, the Debtor

                                                                           7   has attempted to locate financing from other non-insider sources without success. Those efforts

                                                                           8   did not result in the procurement of more favorable financing.     Moreover, the Debtor is unable to

                                                                           9   locate any lender who would make a loan to the Debtor under the current circumstances, even with
                                                                          10   the assistance of a firm specializing in obtaining loan for companies attempting to work through
SulmeyerKupetz, A Professional Corporation




                                                                          11   financial challenges and distress.
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12          In short, the Debtor has been unable to obtain the requisite financing from sources other
                                                                          13   than the DIP Lender on terms more favorable than the DIP Loan Agreement, and that the Debtor
                                                                          14   believes realistically could close within the necessary expedited timeframe.     Given the Debtor’s
                                                                          15   current financial condition and capital structure, the Debtor is unable to obtain (i) adequate
                                                                          16   unsecured credit allowable either (a) under sections 364(b) and 503(b)(1) of the Bankruptcy Code
                                                                          17   or (b) under section 364(c)(1) of the Bankruptcy Code, (ii) adequate credit secured by (x) a senior
                                                                          18   lien on unencumbered assets of its estate under section 364(c)(2) of the Bankruptcy Code and (y) a
                                                                          19   junior lien on encumbered assets under section 364(c)(3) of the Bankruptcy Code, or (iii) secured
                                                                          20   credit under section 364(d)(1) of the Bankruptcy Code, from sources other than the DIP Lender on
                                                                          21   more favorable terms than those of the DIP Loan.
                                                                          22          The only source of secured credit available to meet the Debtor’s current needs and on an
                                                                          23   immediate basis is the DIP Loan. The Debtor requires both additional financing under the DIP
                                                                          24   Loan and the use of cash collateral in order to satisfy its current post-petition liquidity needs. After
                                                                          25   considering all of its alternatives, the Debtor has concluded, in an exercise of its sound business
                                                                          26   judgment, that the funding to be provided through the DIP Loan pursuant to the terms in the Interim
                                                                          27   Order and the DIP Loan Agreement represents the best financing presently available to the Debtor.
                                                                          28            The DIP Lender has indicated a willingness to provide the Debtor with a loan, but solely on
                                                                               DAP 2710513v2                                   14
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                                        Main Document    Page 21 of 94



                                                                           1   the terms and conditions set forth in the Interim Order and the DIP Loan Agreement. Among other

                                                                           2   terms set forth in such documents, the Debtor was unable to obtain credit from the DIP Lender

                                                                           3   without providing it with various protections, including the granting of security interests, liens, and

                                                                           4   superpriority claims (including a superpriority administrative claim pursuant to section 364(c)(1) of

                                                                           5   the Bankruptcy Code, liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code

                                                                           6   (the “Postpetition Liens”), and priming liens pursuant to section 364(d) of the Bankruptcy Code) to

                                                                           7   secure all obligations of the Debtor under and with respect to the DIP Loan.

                                                                           8           Therefore, after considering all of its current alternatives, the Debtor has properly concluded

                                                                           9   that the loan from the DIP Lender represents the best source of funding presently available to the
                                                                          10   Debtor.
SulmeyerKupetz, A Professional Corporation




                                                                          11   C.      Good Faith Finding
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12           As noted above, the DIP Lender is an insider of the Debtor. The DIP Lender has consulted

                                                                          13   with separate counsel to provide it with advice and counsel with respect to the DIP Loan.

                                                                          14   Moreover, as discussed above, the terms of the DIP Loan are favorable to the Debtor and the estate

                                                                          15   under circumstances where funding is desperately needed, will provide an opportunity to implement

                                                                          16   as sale beneficial to all interested parties, and is not obtainable from other sources. Thus, the

                                                                          17   Debtor believes that any credit extended or loan made by the DIP Lender will be in “good faith”

                                                                          18   within the meaning of section 364(e) of the Bankruptcy Code.

                                                                          19   D.      The Budget

                                                                          20           1.      Approval of Budget

                                                                          21           The Debtor seeks to use the DIP Loan and cash collateral to fund operations and payment of

                                                                          22   administrative expenses pursuant to a Budget. A true and correct copy of the 13-week Budget is

                                                                          23   attached as Exhibit 1 to the Declaration of Gina Lim, CPA and the Debtor's interim CFO, submitted

                                                                          24   in connection with this motion.

                                                                          25           The Debtor requests authority to use cash collateral and DIP Loan proceeds in accordance

                                                                          26   with the Budget. Absent emergency interim relief, the Debtor needs to use cash collateral to pay its

                                                                          27   employees, satisfy other operating expenses, pay certain administrative expenses, and to otherwise

                                                                          28   operate its business.
                                                                               DAP 2710513v2                                     15
                                                                          Case 2:21-bk-12222-ER            Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                                                                                                           Main Document    Page 22 of 94



                                                                           1             All payments that will be described in the Budget are those the Debtor believes are

                                                                           2   necessary to maintain and continue the Debtor’s operations and to maximize the value of the Estate.

                                                                           3   The Debtor believes that the failure to make payment in accordance with the Budget could result in

                                                                           4   immediate and irreparable harm to the Debtor’s operations, the value of the Estate, and the interests

                                                                           5   of creditors.

                                                                           6             The DIP Lender has consented to the use of the DIP Loan Proceeds and its cash collateral

                                                                           7   in accordance with the Budget. The Debtor’s use of cash collateral is necessary in order to allow

                                                                           8   the Debtor to move forward with an approach designed to maximize the value of the Estate.

                                                                           9             2.     Limited Flexibility in Budget And Carryover of Excess Cash
                                                                          10             The Debtor also requests some flexibility in connection with the Budget such that the
SulmeyerKupetz, A Professional Corporation




                                                                          11   Debtor may exceed the disbursements forecasted in the Budget by up to 20% on a line-by-line
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   basis, and to exceed aggregate disbursements forecasted in the Budget by a total of 15%, measured

                                                                          13   on a cumulative weekly basis.

                                                                          14             Further, the Debtor requests that, to the extent any amount in a disbursement category is

                                                                          15   unused during a particular period, that amount be preserved and available for use in any subsequent

                                                                          16   period.

                                                                          17   E.        Carve-Out And Weekly Advances

                                                                          18             As part of its request for approval of the DIP Loan, Budget, and use cash collateral, the

                                                                          19   Debtor seeks approval of the Carve-Out and weekly advances. The Budget will account for such

                                                                          20   proposed Carve-Out and weekly payments.

                                                                          21                                                      III.

                                                                          22   THE COURT SHOULD AUTHORIZE THE DIP LOAN AND THE DEBTOR’S PROPOSED

                                                                          23                                      USE OF CASH COLLATERAL

                                                                          24   A.        The Debtor Should be Authorized to Obtain The DIP Loan And Use Cash Collateral to

                                                                          25             Maintain The Debtor’s Business And Maintain And Preserve The Value of The

                                                                          26             Debtor’s Assets

                                                                          27             Section 363 of the Bankruptcy Code governs the Debtor’s use of property of its estate.

                                                                          28   Section 363(c)(1) provides in pertinent part that:
                                                                               DAP 2710513v2                                     16
                                                                          Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                  Desc
                                                                                                         Main Document    Page 23 of 94



                                                                           1            If the business of the debtor is authorized to be operated under section . . . 1108 . . . and
                                                                                        unless the court orders otherwise, the trustee may enter into transactions, including the sale
                                                                           2            or lease of property of the estate, in the ordinary course of business, without notice or a
                                                                                        hearing, and may use property of the estate in the ordinary course of business without notice
                                                                           3            or a hearing.

                                                                           4   11 U.S.C. § 363(c)(1). A debtor in possession has all the rights and powers of a trustee with respect

                                                                           5   to property of the estate, including the right to use property of the estate in compliance with section

                                                                           6   363 of the Code. See 11 U.S.C. § 1107(a). Section § 363(c)(2) establishes a special requirement

                                                                           7   with respect to “cash collateral,” by providing that the trustee or debtor in possession may not use,

                                                                           8   sell or lease “cash collateral” under subsection (c)(1) unless (i) such entity that has an interest in

                                                                           9   such collateral consents, or (ii) the court, after notice and a hearing, authorizes such use, sale or
                                                                          10   lease.
SulmeyerKupetz, A Professional Corporation




                                                                          11            Pursuant to Section 364(c), a debtor may, in the exercise of its business judgment, incur
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   secured debt if the debtor has been unable to obtain unsecured credit and the borrowing is in the
                                                                          13   best interest of the estate. See, e.g., In re Simasko Production Co., 47 B.R. 444, 448-9 (D. Colo.
                                                                          14   1985) (authorizing interim financing agreement where debtor’s business judgment indicated
                                                                          15   financing was necessary and reasonable for benefit of estate); In re Ames Dept. Stores, 115 B.R. 34,
                                                                          16   38 (Bankr. S.D.N.Y. 1990) (with respect to post-petition credit, courts “permit debtors-in-
                                                                          17   possession to exercise their basic business judgment consistent with their fiduciary duties”).
                                                                          18            Section 364(c) provides, in pertinent part, that:
                                                                          19            If the trustee [or debtor in possession] is unable to obtain unsecured credit allowable under
                                                                                        section 503(b)(1) of this title as an administrative expense, the court, after notice and a
                                                                          20            hearing, may authorize the obtaining of credit or the incurring of debt—
                                                                          21              (1) with priority over any and all administrative expenses of the kind specified in section
                                                                                        503(b) or 507(b) of this title:
                                                                          22
                                                                                          (2) secured by a lien on property of the estate that is not otherwise subject to a lien; or
                                                                          23
                                                                                          (3) secured by a junior lien on property of the estate that is subject to a lien.
                                                                          24
                                                                               11 U.S.C. § 364(c).
                                                                          25
                                                                                        Section 364(d)(1) governs the incurrence of senior secured debt or “priming” loans.
                                                                          26
                                                                               Pursuant to Section 364(d)(1):
                                                                          27
                                                                                        the court may, after notice and a hearing, authorize the obtaining of credit or the incurring of
                                                                          28            debt secured by a senior or equal lien only if—
                                                                               DAP 2710513v2                                      17
                                                                          Case 2:21-bk-12222-ER             Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                                                                                                            Main Document    Page 24 of 94



                                                                           1                   (1) the trustee is unable to obtain such credit otherwise; and

                                                                           2               (2) there is adequate protection of the interest of the holder of the lien on the property of
                                                                                       the estate on which such senior or equal lien is proposed to be granted.
                                                                           3
                                                                               11 U.S.C. § 364(d)(1). Section 364 is structured with an escalating series of inducements which a
                                                                           4
                                                                               debtor in possession may offer to attract credit during the post-petition period. In re Photo
                                                                           5
                                                                               Promotion Associates, Inc., 87 B.R. 835, 839 (Bankr. S.D.N.Y. 1988), aff’d, 881 F.2d 6 (2d. Cir.
                                                                           6
                                                                               1989). Where a trustee or debtor in possession cannot otherwise obtain unsecured post-petition
                                                                           7
                                                                               credit, such credit may be obtained under certain carefully proscribed conditions. In re T.M.
                                                                           8
                                                                               Sweeney & Sons LTL Services, Inc., 131 B.R. 984, 989 (Bankr.N.D.Ill.1991). For example, if
                                                                           9
                                                                               creditors are unwilling to extend unsecured credit to a debtor in possession, further inducements are
                                                                          10
                                                                               offered, with court approval after notice and a hearing, including, without limitation, liens equal to
SulmeyerKupetz, A Professional Corporation




                                                                          11
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520




                                                                               or senior to existing liens on encumbered property in accordance with 11 U.S.C. § 364(d). In re
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12
                                                                               Photo Promotion Associates, Inc., 87 B.R. at 839.
                                                                          13
                                                                                       Section 364(c) also enumerates certain incentives that a court may grant to post-petition
                                                                          14
                                                                               lenders. However, the list set forth in section 364(c) is not exhaustive. Courts have frequently
                                                                          15
                                                                               authorized the use of inducements not specified in the statute. See, e.g., In re Ellingsen MacLean
                                                                          16
                                                                               Oil Co., 834 F.2d 599 (6th Cir. 1987) (affirming financing order which prohibited any challenges to
                                                                          17
                                                                               the validity of already existing liens); In re Defender Drug Stores, 126 B.R. 76 (Bankr. D. Ariz.
                                                                          18
                                                                               1991) (authorizing enhancement fee to post-petition lender), aff’d 145 B.R. 312, 316 (B.A.P. 9th
                                                                          19
                                                                               Cir. 1992) (“[b]ankruptcy courts . . . have regularly authorized postpetition financial arrangements
                                                                          20
                                                                               containing lender incentives beyond the explicit priorities and liens specified in section 364”).
                                                                          21
                                                                                       Furthermore, the Supreme Court has recognized that it is standard practice to approve "roll-
                                                                          22
                                                                               ups" in debtor in possession financing, just as "first-day" wage orders, "critical vendor" orders are
                                                                          23
                                                                               granted in chapter 11 cases. See Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 985 (2017).
                                                                          24
                                                                               This is appropriate where, as is the case here, the proposed DIP Financing is necessary to enable
                                                                          25
                                                                               ongoing operations, preserve and protect the interests and maximize the value of the estate, allow
                                                                          26
                                                                               the opportunity for the Debtor to implement an expeditious sale process, preserve employee jobs,
                                                                          27
                                                                               and benefit the interests of creditors in general.
                                                                          28
                                                                               DAP 2710513v2                                         18
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                                        Main Document    Page 25 of 94



                                                                           1          The proposed transactions and use of cash collateral comports with all prerequisites and

                                                                           2   should be approved. Evidence supporting the relief sought by the foregoing motion and the exhibits

                                                                           3   hereto, is contained in the omnibus Declaration of Kevin Schatzle, and the Declarations of Gina

                                                                           4   Lim and Haze Walker submitted in support of this motion.

                                                                           5   B.     The Court Should Authorize The Granting of Postpetition Liens And Other

                                                                           6          Protections to The DIP Lender Required Under The DIP Loan Agreement

                                                                           7          Two factors courts consider in determining whether to authorize post-petition financing

                                                                           8   which contemplates the granting of a security interest in favor of the lender are: (1) whether the

                                                                           9   debtor is unable to obtain unsecured credit per section 364(b), i.e., by allowing a lender only an
                                                                          10   administrative claim per section 364(b); and (2) whether the terms of the transaction are fair,
SulmeyerKupetz, A Professional Corporation




                                                                          11   reasonable, and adequate, given the circumstances of the debtor-borrower and the proposed lender.
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D.Pa. 1987). See also, In re Aqua Assoc.,
                                                                          13   123 B.R. 192, 195 (Bankr. E.D.Pa. 1991). In addition to the foregoing, a debtor in possession
                                                                          14   seeking subordination of liens to new financing must establish adequate protection of the liens to be
                                                                          15   subordinated to the new financing. In re C.B.G. Ltd., 150 B.R. 570, 571 (Bankr. M.D.Pa. 1992).
                                                                          16   The Debtor submits that all of these standards are satisfied in this case.
                                                                          17          1.      The Debtor is Unable to Obtain Unsecured Credit or Secured Credit on a

                                                                          18                  Junior Lien Basis

                                                                          19          In satisfying the standards of Section 364, a debtor need not seek credit from every available

                                                                          20   source, but should make a reasonable effort to seek other sources of credit available under § 364(a)

                                                                          21   and (b). See, e.g., In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (trustee had

                                                                          22   demonstrated by good faith effort that credit was not available without senior lien by unsuccessfully

                                                                          23   contacting other financial institutions in immediate geographic area; “the statute imposes no duty to

                                                                          24   seek credit from every possible lender before concluding that such credit is unavailable”); Ames,

                                                                          25   supra, 115 B.R. at 40 (finding that debtors demonstrated the unavailability of unsecured financing

                                                                          26   where debtors approached four lending institutions).

                                                                          27          As set forth in the omnibus Declaration of Kevin Schatzle and the Declaration of Haze

                                                                          28   Walker, while the Debtor requires funding on an urgent basis to avoid immediate and irreparable
                                                                               DAP 2710513v2                                  19
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                  Desc
                                                                                                        Main Document    Page 26 of 94



                                                                           1   harm, there is no alternative source of funding available. Accordingly, after considering all of the

                                                                           2   alternatives, the Debtor has concluded that the DIP Loan represents the best (an only) financing

                                                                           3   presently available to the Debtor.

                                                                           4          2.      The DIP Loan is Fair, Reasonable, And Adequate

                                                                           5          The Debtor submits that the terms of the proposed DIP Loan are fair, reasonable, and

                                                                           6   adequate. As explained above and set forth in the omnibus Declaration of Kevin Schatzle funding

                                                                           7   is urgently needed to avoid immediate and irreparable harm and is not available from any other

                                                                           8   source. Also see Declaration of Haze Walker re lack of any alternative funding source.

                                                                           9          Based on the foregoing, the Debtor believes that (i) the terms and conditions of the proposed
                                                                          10   DIP Loan are fair and reasonable, reflect the Debtor’s exercise of prudent business judgment in
SulmeyerKupetz, A Professional Corporation




                                                                          11   light of the current circumstances and are supported by reasonably equivalent value and fair
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   consideration, and (ii) the DIP Loan is being extended, issued or made, as the case may be, in “good
                                                                          13   faith” within the meaning of Section 364(e).
                                                                          14          3.      The DIP Loan And Use of Cash Collateral Are Necessary And Proper

                                                                          15          While in determining whether to approve such a transaction, a Court is authorized to act in

                                                                          16   its informed discretion (In re Ames Department Stores, Inc., 115 B.R. 34, 37 (Bankr. S.D.N.Y.

                                                                          17   1990)), the Court should give broad deference to the business decision of a chapter 11 debtor,

                                                                          18   particularly with respect to a debtor’s business judgment regarding the need for and proposed use of

                                                                          19   funds. See Richmond Leasing Co. v. Capital Bank N.A., 762 F.2d 1303, 1311 (5th Cir. 1985). As

                                                                          20   the Court noted in In re Ames Dept. Stores Inc., supra, “the court’s discretion under section 364 is

                                                                          21   to be utilized on the grounds that permit the reasonable business judgment [of the Debtor] to be

                                                                          22   exercised . . .” In re Ames Department Stores, Inc., 115 B.R. at 40.

                                                                          23          For the reasons set forth above and in the supporting declarations, the Debtor has concluded

                                                                          24   that obtaining the DIP Loan and use cash collateral is critically important to maximizing the

                                                                          25   recovery for creditors, and is therefore in the best interests of the Debtor’s estate.

                                                                          26          4.      Good Faith Finding is Appropriate

                                                                          27          As set forth in the Schatzle Declaration, the proposed DIP Loan was negotiated and entered

                                                                          28   into in good faith, and the DIP Lender is entitled to a finding of good faith under § 364(e).
                                                                               DAP 2710513v2                                     20
                                                                          Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                                        Main Document    Page 27 of 94



                                                                           1   Furthermore, nothing in the Bankruptcy Code prohibits transactions with insiders. Courts have

                                                                           2   confirmed that, while transactions involving insiders, generally are subject to higher scrutiny, there

                                                                           3   is no per se prohibition against approval of a loan, sale, or other transaction between the Debtor and

                                                                           4   an insider. See, e.g., Ehrenberg v. Roussos (In re Roussos), 541 B.R. 721, 730 (Bankr. C.D. Cal.

                                                                           5   2015) (“Nothing in the Bankruptcy Code prohibits a sale to insiders [even though] insider sales are

                                                                           6   subject to ‘heighted scrutiny to the fairness of the value provided by the sale and the good faith of

                                                                           7   the parties in executing the transaction”); In re C.E.N., Inc., 86 B.R. 303, 306-07 (Bankr. D. Maine

                                                                           8   1988) (recognizing that “transactions between debtor and [an insider] . . . are ‘subject to greater

                                                                           9   scrutiny than arms-length transactions,’” but confirming there is no per se rule disallowing
                                                                          10   administrative expense status under 11 U.S.C. § 364 to an insider under all circumstances”); In re
SulmeyerKupetz, A Professional Corporation




                                                                          11   Bakalis, 220 B.R. 525, 537-38 (Bankr. E.D.N.Y 1998) (approving sale of debtor assets to insider
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12   group under section 363, finding insider group good faith purchase under section 363(m), and
                                                                          13   recognizing no per se bad faith in insider transactions when “there has been no showing of any
                                                                          14   untoward conduct,” “no evidentiary support [of] extortionate conduct,” and no showing of any
                                                                          15   action “specifically directed at controlling the sale price or taking unfair advantage of bidders”).
                                                                          16                                                     IV.

                                                                          17                   THE WAIVER OF ANY APPLICABLE STAY IS APPROPRIATE

                                                                          18           For the reasons noted herein, the Debtor will suffer immediate and irreparable harm if the

                                                                          19   proposed interim order in not entered shortly after the commencement of this case. The Debtor

                                                                          20   requires the terms of the Interim Order to become immediately effective to ensure that the Debtor

                                                                          21   will be able to obtain the funding and authority to use cash collateral under the Budget to pay

                                                                          22   critical expenses as set forth in the Budget. Based on the foregoing, the Debtor requests that any

                                                                          23   applicable stay, including the stay provided under FRBP 6004, be waived to allow the Interim

                                                                          24   Order to become immediately effective.

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                     21
                                                                          Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34            Desc
                                                                                                       Main Document    Page 28 of 94



                                                                           1                                                    V.

                                                                           2                                             CONCLUSION

                                                                           3           Based upon all of the foregoing, the Court grant the Motion.

                                                                           4   Dated: March 22, 2021                     SulmeyerKupetz
                                                                                                                         A Professional Corporation
                                                                           5

                                                                           6                                             By: /s/ David S. Kupetz _____________
                                                                                                                             Victor A. Sahn
                                                                           7                                                 David S. Kupetz
                                                                                                                             Claire K. Wu
                                                                           8                                                 Attorneys for collab9, LLC
                                                                                                                             Debtor and Debtor in Possession
                                                                           9
                                                                          10
SulmeyerKupetz, A Professional Corporation




                                                                          11
                                   333 SOUTH GRAND AVENUE, SUITE 3400

                                    TEL 213.626.2311 • FAX 213.629.4520
                                      LOS ANGELES, CALIFORNIA 90071




                                                                          12

                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               DAP 2710513v2                                   22
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 29 of 94




                        EXHIBIT 1
Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                  Desc
                               Main Document    Page 30 of 94




                           SENIOR SECURED DEBTOR IN POSSESSION
                       LINE OF CREDIT LOAN AND SECURITY AGREEMENT

THIS SENIOR SECURED DEBTOR IN POSSESSION LINE OF CREDIT LOAN AND SECURITY
AGREEMENT ("Agreement") is entered into this __ day of March, 2021, between Securecomm.
LLC, a Washington Limited Liability Company ("Lender"), and collab9, LLC, a Delaware limited
liability company with its principal assets located in the State of Colorado ("Borrower" or
“Debtor”). All schedules, riders and exhibits annexed hereto are incorporated herein and made
a part hereof.

WHEREAS, on March 19, 2021 (the “Petition Date”), Borrower commenced Chapter 11 Case No.
2:21-bk-12222-ER (the “Chapter 11 Case”) by filing a voluntary petition for reorganization under
the Bankruptcy Code (as defined below), with the United States Bankruptcy Court for the
Central District of California, Los Angeles Division (the “Bankruptcy Court”);

WHEREAS, Borrower continues to operate its business and manage its properties as debtor and
debtor-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code;

WHEREAS, prior to the Petition Date, one of Lender’s affiliates, Dollab LLC, provided financing
to Borrower in the amount of $200,000, on a secured basis, pursuant to that certain Promissory
Note, dated as of February 4, 2021 (the “First Prepetition Note”), and Lender provided financing
to Borrower in the amount of $380,000, on a secured basis, pursuant to that certain Promissory
Note, dated as of March 12, 2021 between Borrower and Lender (the “Second Prepetition
Note”), and whereas, Dollab assigned its rights in the First Prepetition Note to Lender (the First
Prepetition Note and the Second Prepetition Note, as amended, modified or supplemented
through the Petition Date, are collectively referred to as the “Prepetition Senior Loan
Agreement”). True and correct copies of the First Prepetition Note and the Second Prepetition
Note are attached hereto as Exhibits "1" and "2". Further, Uniform Commercial Code Financing
Statements were filed with respect to each of the First Prepetition Note and the Second
Prepetition Note, respectively, and are also included in Exhibits "1" and "2";

WHEREAS, Lender is willing to provide a line of credit to Borrower to pay off the indebtedness
due under the Prepetition Senior Loan Agreement and fund operations upon the Line of Credits
and conditions set forth herein; and

WHEREAS, Borrower has agreed to secure all of the obligations under this Agreement by
granting to Lender a security interest in and lien upon all or substantially all of its existing and
after-acquired assets.

NOW, THEREFORE, for good and valuable consideration, the parties hereto, intending to be
bound hereby, agree as follows:


                                                 -1-



                                                                                                0023
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                              Main Document    Page 31 of 94



SECTION 1.     DEFINITIONS

                Defined Line of Credits. When used in this Agreement or in any schedule or rider
hereto, the following Line of Credits shall have the following meanings (Line of Credits defined
in the singular to have the same meaning when used in the plural and vice versa).

“Approved Budget” means that certain budget attached as an Exhibit to the Debtor's Motion
for Approval of Debtor in Possession Financing filed with the Bankruptcy Court .

"Bankruptcy Code" means title 11 of the United States Code.

”Bankruptcy Court" has the meaning set forth in the recitals to this Agreement.

”Bankruptcy Default" means the occurrence of any of the following in connection with the
Chapter 11 Case:

       (a)     the entry of an order in the Chapter 11 Case confirming a plan of reorganization
that does not contain a provision for the full payment of all obligations under this Agreement;

       (b)     the entry of an order amending, supplementing, staying, vacating or otherwise
modifying this Agreement without the written consent of Lender;

      (c)     the Final Order, in form and substance acceptable to Lender, is not entered
promptly following the expiration of the Interim Order;

       (d)    the Final Order, in form and substance acceptable to Lender, is not entered on or
before the date that is thirty (30) days after the entry of the Interim Order;

         (e)    the appointment of a trustee in the Chapter 11 Case or the appointment of an
examiner in the Chapter 11 Case with expanded powers to operate or manage the financial
affairs, the business, or reorganization of Borrower (or Borrower applies for, consents to, or
acquiesces in, any such relief);

       (f)      the dismissal of the Chapter 11 Case, or the conversion of the Chapter 11 Case
from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code (or Borrower
applies for, consents to, or acquiesces in, any such relief);

        (g)    the entry of an order by the Bankruptcy Court granting relief from or modifying
the automatic stay of Section 362 of the Bankruptcy Code (i) to allow any creditor to execute
upon or enforce a Lien on any Collateral, or (ii) with respect to any Lien of or the granting of any
Lien on any Collateral to any state or local environmental or regulatory agency or authority,
which in either case is with respect to any portion of the Collateral having a value, individually
or in the aggregate, in excess of $25,000 or which would otherwise have a Material Adverse
Effect;


                                                -2-

                                                                                              0024
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                              Main Document    Page 32 of 94



        (h)    the commencement of a suit or action against Lender by or on behalf of
Borrower or Borrower’s bankruptcy estate which challenges Lender's prepetition claims,
Lender's postpetition claims or asserts any other theory under law which impacts the validity,
priority and extent of Lender's secured liens and claims;

       (i)    any relief granted to Avaya Holdings or any subsidiary or affiliate of Avaya
Holdings to which Lender does not consent;

        (j)  the breach of and/or failure of Borrower to perform any of its obligations under
this Agreement; or

        (k)     the Bankruptcy Court or any other court of competent jurisdiction enters an
order or judgment, or Borrower applies for, consents to, or acquiesces in, the entry of such
order or judgment, in the Chapter 11 Case modifying, limiting, subordinating or avoiding (i) the
priority of any obligations owing to Lender under this Agreement, or (ii) the perfection, priority
or validity of any Lien securing such obligations.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same may from
time to time be in effect and applicable to the Chapter 11 Case.

"Bankruptcy Milestones" Borrower's Bankruptcy Milestones include the following:

        (a)     Sales Procedures Motion and Order: Seller upon the filing of its Bankruptcy Case
shall do the following respecting obtaining approval of sales procedures, without limitation:

                (i)    The Debtor within fourteen (14) calendar days after the Bankruptcy filing,
file its Motion for Approval of procedures for the prompt sale of substantially all of the Debtor’s
assets.

               (ii)   The Motion for Approval of Sales Procedures shall permit bids to be
submitted for substantially all of the Debtor’s assets. If approved, the Bidding Procedures will
allow the Debtor to solicit and identify bids from potential buyers that constitute the highest or
otherwise best offer for the Assets on a schedule consistent with the milestones detailed in the
DIP Order, the Bidding Procedures' Order and the Debtor's Chapter 11 objectives.

               (iii)   Due Diligence: The Debtor will provide any Potential Bidder such due
diligence access or additional information as the Debtors, in consultation with the Independent
Director, deems appropriate, which may include differentiations between the diligence
provided to strategic and financial bidders, as appropriate, and contractual obligations to limit
access to certain proprietary information.

              (iv)    That the successful bidder agree to continue to conclusion certain of the
Debtor's contracts with prepetition customers of the Debtor which contracts will be expressly
assumed by the Debtor and assigned to the successful bidder.


                                               -3-

                                                                                             0025
Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                               Main Document    Page 33 of 94



               (v)      In any sale of the Debtor’s assets, Lender shall be entitled to bid toward
the purchase price for the assets utilizing its secured claim as credit against its bid, including as
permitted by Section 363(k) of the Bankruptcy Code. Competing bidders will have to overbid
Lender's bid by paying in cash an amount that is at least sufficient to pay Lender's postpetition
secured claim in full in accordance with the approved Bidding Procedures.

               (vi)    Any bidder must provide a deposit equal to three percent of the proposed
purchase price that it offers to pay, except that Lender may rely upon its secured claim in lieu of
having to post a cash deposit.

               (vii) Any bidder must deliver a bid package to the Debtor's counsel and the
Independent Director which includes the required down-payment and a form of purchase and
sale agreement that is acceptable to the Debtor and Independent Director and is in accordance
with the version of the Asset Purchase Agreement that will be attached to the Debtor's Motion
for Approval of sale of assets.

               (viii) Pursuant to the Bidding Procedures' Order, a date shall be set for the
submission of qualified bids. The Independent Director shall provide a report to the Court prior
to the hearing which shall be scheduled by the Court, when convenient, and as close to May 20,
2021 as possible. At the hearing on the sale before the Court, the Independent Director and
Debtor's counsel shall conduct a sale where the bidders who have submitted qualified bids shall
bid against each other until the highest and best bid is determined and the Court is able to make
appropriate findings pursuant to Section 363 generally and Section 363(m) in particular.

              (ix)     The bidder who finishes second in the bidding shall agree to be a back-up
bidder in case the prevailing bidder fails to close. The Seller shall hold on to the competing
bidder's deposit; however, should a closing of the sale occur with the highest bidder, the second
bidder's deposit shall be returned to them within three (3) business days after such closing.

              (x)    Any other bidding procedures submitted by the Debtor for approval in its
sales procedures' motion shall first be approved by Lender.

"Borrower's Books" means all of Borrower's books and records relating to its existence,
governance, assets, liabilities or financial condition or any of the Collateral, including minute
books; ledgers and records indicating, summarizing or evidencing Borrower's assets or
liabilities; all information relating to Borrower's business operations; and all computer records,
programs, discs or tape files, printouts, runs, and other information prepared or stored
electronically, including the equipment or any website or third party storage provider
containing or hosting such information.

“Carve-Out” has the meaning provided in the DIP Order.

“Carve-Out Amount” has the meaning provided in the DIP Order.

“Chapter 11 Case” has the meaning set forth in the recitals to this Agreement.

                                                -4-

                                                                                               0026
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                              Main Document    Page 34 of 94




"Closing Date" means the date on which the initial Loan is funded hereunder.

"Collateral" means all of Borrower’s assets and the proceeds of such assets, including property
and interests in property described in this Agreement, all property described in any of the
Security Documents as security for the payment or performance of any of the Obligations, and
all other property and interests in property that now or hereafter secure (or are intended to
secure) the payment or performance of any of the Obligations, but excluding any avoidance
action claims that arise solely under the Bankruptcy Code.

“Committees” means, collectively, any official committee of unsecured creditors and any other
committee formed, appointed, or approved in the Chapter 11 Case and each of such
Committees shall be referred to herein as a “Committee”.

"Default" means an event or condition the occurrence of which would, with the lapse of time or
the giving of notice, or both, become an Event of Default.

“DIP Order” means the Interim Order or the Final Order, whichever is in effect as of the
relevant date in question.

"Dollars" and the sign "$" means lawful money of the United States of America.

"Event of Default" means the occurrence of any one of the events set forth in Section 8.

"Fees" means all fees payable to Lender pursuant to this Agreement.

“Final Order” means the order of the Bankruptcy Court entered in the Chapter 11 Case after a
final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the
Bankruptcy Court which order shall be satisfactory in form and substance to Lender, and from
which no appeal or motion to reconsider has been timely filed, or if timely filed, such appeal or
motion to reconsider has been dismissed or denied unless Lender waives such requirement),
together with all extensions, modifications and amendments thereto, in form and substance
satisfactory to Lender, which, among other matters but not by way of limitation, authorizes
Borrower to obtain credit, incur (or guaranty) Indebtedness, and grant Liens under this
Agreement and the other Loan Documents, as the case may be, and provides for the super
priority of Lender’s claims.

"Full Payment" means the full, final and indefeasible payment in full of all of the Obligations.

"GAAP" means generally accepted accounting principles in the United States of America in
effect from time to time.

"Intellectual Property" means all intellectual and similar property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade names, trade secrets,

                                               -5-

                                                                                              0027
Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                             Main Document    Page 35 of 94



confidential or proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

“Interim Order” means the order of the Bankruptcy Court entered in the Chapter 11 Case after
an interim hearing (assuming satisfaction of the standards prescribed in Section 364 of the
Bankruptcy Code and Bankruptcy Rule 4001 and other applicable law), together with all
extension, modifications, and amendments thereto, in form and substance satisfactory to
Lender which, among other matters but not by way of limitation, authorizes, on an interim
basis, Borrower to execute and perform under the Line of Credits of this Agreement and the
other Loan Documents, substantially in the form attached as an exhibit to the DIP Financing
Motion.

"Lien" means any interest in property securing an obligation owed to, or a claim by, a Person
other than the owner of the property, whether such interest is based on common law, statute
or contract. The Line of Credit "Lien" shall also include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting property. For the purpose hereof, Borrower shall
be deemed to be the owner of any property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes.

"Line of Credit Loan" means the loan to be made by Lender to Borrower pursuant to this
Agreement.

"Line of Credit Note" means the promissory note to be executed by Borrower at Lender's
request to evidence the Obligations under the Line of Credit Loan and in connection with this
Agreement.

"Loan" means an advance of money made by Lender to Borrower pursuant to the Line of
Credits of this Agreement.

"Loan Documents" means, collectively, this Agreement (including any Rider hereto), the DIP
Order, the Note, and any other documents and agreements entered into between Lender and
Borrower in connection with this Agreement or to evidence or govern the Line of Credits of any
of the Obligations

“Local Bankruptcy Rules” means the local bankruptcy rules of the Bankruptcy Court as the same
may from time to time be in effect and applicable to the Chapter 11 Case.

"Material Agreement" means any agreement, instrument or arrangement to which Borrower is
a party for which default in the performance, observance or fulfillment of any of the material


                                              -6-

                                                                                          0028
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                              Main Document    Page 36 of 94



obligations, covenants or conditions contained therein could reasonably be expected to have a
Material Adverse Effect.

"Note" means a promissory note executed by Borrower at Lender's request to evidence any of
the Obligations, including the Line of Credit Note. A true and correct copy of the Note is
attached hereto as Exhibit "3".

"Obligations" means all Debts, liabilities, obligations, covenants, and duties at any time or times
owing by Borrower to Lender of any kind and description, whether incurred pursuant to or
evidenced by any of the Loan Documents or pursuant to any other agreement between Lender
and Borrower or otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, or joint or several, including the principal of and interest on the Loan. Without
limiting the generality of the foregoing, the Line of Credit "Obligations" shall include all Debts,
liabilities and obligations incurred by Borrower to Lender in the Bankruptcy Case and any
interest, fees or other charges accrued in the Bankruptcy Case, whether or not any such
interest, fees or other charges are recoverable from Borrower or its estate under 11 U.S.C.
§506.

"Obligor" means Borrower.

“Permitted Senior Lien” means any Prior Lien (as defined in the DIP Order), and valid,
enforceable, and non-avoidable Lien that was perfected prior to the Petition Date (or perfected
on or after the Petition Date to the extent permitted by Section 546(b) of the Bankruptcy Code),
which is not subject to avoidance, reduction, disallowance, impairment or subordination
pursuant to the Bankruptcy Code or applicable non-bankruptcy law and which is senior in
priority to the Prepetition Senior Liens under applicable law and after giving effect to any
subordination or inter-creditor agreements.

“Petition Date” has the meaning set forth in the recitals to this Agreement.

“Postpetition” means the time period beginning immediately upon the filing of the Chapter 11
Case.

“Prepetition” means the time period ending immediately prior to the filing of the Chapter 11
Case.

"Prepetition Loan Documents" means the documents attached as Exhibits to this Agreement.

"Prepetition Indebtedness" means the total indebtedness owed to it prior to bankruptcy for
secured loans that it made to the Debtor. The approximate amount of this loan was $580,000
in principal plus interest, costs and attorneys' fees incurred by Lender prior to the bankruptcy
filing.

“Securecomm” means Securecomm. LLC.

                                               -7-

                                                                                             0029
Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                               Main Document    Page 37 of 94




"Security Documents" means each instrument or agreement now or at any time hereafter
securing or assuring payment of the whole or any part of the Obligations, including this
Agreement.

"UCC" means the Uniform Commercial Code (or any successor statute) as adopted and in force
in the State of Delaware from time to time or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code (or any successor statute) of such state.

       UCC Line of Credits. All other capitalized Line of Credits contained in this Agreement
and not otherwise defined herein shall have, when the context so indicates, the meanings
provided for by the UCC to the extent the same are used or defined therein.

        Super Priority Nature of Obligations.

      (a)     The priority of Lender’s claims against, and Liens on and in the Collateral of,
Borrower shall be as set forth in the DIP Order.

        (b)     All Obligations shall constitute administrative expenses of Borrower in the
Chapter 11 Case, with administrative priority and senior secured status under Sections 364(c)
and 364(d) of the Bankruptcy Code. Subject to the Carve-Out, such administrative claim shall
have priority over all other costs and expenses of the kinds specified in, or ordered pursuant to,
Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other
provision of the Bankruptcy Code or otherwise, and shall at all times be senior to the rights of
Borrower, Borrower’s estate, and any successor trustee or estate representative in the
Chapter 11 Case or any subsequent proceeding or case under the Bankruptcy Code. The Liens
granted to Lender on and in the Collateral of Borrower, and the priorities accorded to the
Obligations, shall have the priority and senior secured status afforded by Sections 364(c) and
364(d)(l) of the Bankruptcy Code (all as more fully set forth in the DIP Order) senior to all claims
and interests other than the Carve-Out and Permitted Senior Liens.

         (c)    Lender’s Liens on and in the Collateral of Borrower and Lender’s administrative
claims under Sections 364(c)(l) and 364(d) of the Bankruptcy Code afforded the Obligations
shall also have priority over any claims arising under Section 506(c) of the Bankruptcy Code
subject and subordinate only to the Carve-Out and Permitted Senior Liens. Except as set forth
herein or in the DIP Order, no other claim having a priority superior or pari passu to that
granted to Lender by the DIP Order shall be granted or approved while any Obligations under
this Agreement remain outstanding. Except for the Carve-Out, no costs or expenses of
administration shall be imposed against Lender or any of its Collateral under Sections 105,
506(c) or 552 of the Bankruptcy Code, or otherwise, and Borrower hereby waives for itself and
on behalf of its estate in bankruptcy, any and all rights under sections 105, 506(c) or 552, or
otherwise, to assert or impose or seek to assert or impose, any such costs or expenses of
administration against Lender.

                                                -8-

                                                                                                0030
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                              Main Document    Page 38 of 94



        Payment of the Obligations. Upon the maturity (whether by acceleration or otherwise)
of any of the Obligations under this Agreement or any of the other Loan Documents, Lender
shall be entitled to immediate payment of such Obligations without further application to or
order of the Bankruptcy Court.

        No Discharge; Survival of Claims. Borrower agrees that (a) the Obligations hereunder
shall not be discharged by the entry of an order confirming a plan of reorganization in the
Chapter 11 Case (and Borrower pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby
waives any such discharge on behalf of itself and its bankruptcy estate), and (ii) the
superpriority administrative claim granted to Lender pursuant to the DIP Order and described in
this Agreement and the Liens granted to Lender pursuant to the Interim Order and Final Order
and described in this Agreement shall not be affected in any manner by the entry of an order
confirming a plan of reorganization in the Chapter 11 Case.

        Waiver of Priming Rights. Upon the Closing Date, and on behalf of itself and its estate,
and for so long as any Obligations shall be outstanding, without limiting any Line of Credits or
conditions of the DIP Order, Borrower hereby irrevocably waives, on behalf of itself and its
bankruptcy estate, any right, (a) to grant or impose, or request that the Bankruptcy Court grant
or impose, under section 364 of the Bankruptcy Code or otherwise, Liens on or security
interests in any of the collateral securing the Obligations, which are pari passu with, equal to or
superior to the Liens and security interests held by Lender, (b) to grant or impose, or request
that the Bankruptcy Court grant or impose, under section 364 of the Bankruptcy Code or
otherwise, claims or expenses against Borrower, which are pari passu with, equal to or superior
to the Obligations, and (c) to use, or to request that the Bankruptcy Court authorize the use of,
Cash Collateral (as defined in the DIP Order) or proceeds of Loans, except for such consensual
uses expressly provided under the DIP Order.

SECTION 2.     LOAN AND LINE OF CREDITS OF REPAYMENT

        Line of Credit Loan. Upon Court approval of this Agreement, Lender shall make
available a Line of Credit Loan to Borrower in the sum of $1,770,000. The Line of Credit Loan
shall be first approved on an Interim basis and then approved on a Final basis pursuant to the
approved Budget which will be an exhibit to the Debtor in Possession Financing Motion and
which Budget's foundation and authentication shall be provided by Ms. Gina Lim, the Debtor's
Interim Chief Financial Officer. For the term of the Loan, and so long as the Debtor is not in
Default, the Debtor may request, and Lender shall supply, weekly advances to the Debtor in an
amount sufficient to allow the Debtor to pay all expenses for the following week in accordance
with the Approved Budget and as otherwise permitted under this Agreement. The Debtor shall
make such requests in writing no less than __ days prior to the commencement of the next
budget week or as the parties may otherwise agree in writing.

        2.1.1 Application and Usage of Loan Proceeds: Upon Court approval of the Line of
Credit Loan, Lender shall immediately apply $580,000 of the loan proceeds to payment of
Lender's Prepetition Indebtedness plus interest, costs and attorneys' fees. The balance of the

                                               -9-

                                                                                             0031
Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                               Main Document    Page 39 of 94



loan proceeds, in the amount of $1,191,000 shall be available under the line of credit note for
utilization pursuant to this Agreement and the Debtor in Possession Financing Order.

       Payments. All payments with respect to any of the Obligations shall be made to
Lender on the date when due, in immediately available funds, without any offset or counterclaim.

        Interest Rate. Interest shall accrue on the Line of Credit Loan at the rate of 12.00%
per annum. . Upon an Event of Default under this Agreement, the interest rate shall increase
to 18.00% per annum. The Loan shall also be subject to an origination fee in the amount of 2%
of the total loan advanced, which shall be due and payable per Section 3.1 of this Agreement.

2.4    Fees and Reimbursement of Expenses. Borrower shall be obligated to pay all of
Lender's reasonable fees and expenses, including attorneys' fees and costs, incurred in
connection with this Agreement and the Line of Credit Loan.

2.5     No Prepayment Penalty. Borrower shall have the right to prepay the Obligations under
this Agreement in full at any time without the imposition of any prepayment fee or penalty.

SECTION 3.     LINE OF CREDIT

        Line of Credit. The Line of Credit Loan shall mature and be Payable in full at the earliest
of: (1) the first business day that is 75 days after the Closing Date; (2) approval and closing of a
sale of substantially all of the Borrower's assets under Section 363 of the Bankruptcy Code; (3)
confirmation of a chapter 11 plan in this case; (4) conversion of the case to chapter 7; (5)
dismissal of the case; or (6) appointment of a chapter 11 trustee in this case.

      Line of Credit. At any time that an Event of Default exists, Lender may terminate this
Agreement upon 5-days’ notice to Borrower.

SECTION 4.     CREATION OF SECURITY INTEREST

        Grant of Security Interest. Without limitation of any of the provisions of the DIP Order,
to secure the prompt payment and performance of all of the Obligations, Borrower hereby
grants to Lender a continuing security interest in and Lien upon all personal property of
Borrower, including all of the following property and interests in property of Borrower, whether
now owned or existing or hereafter created, acquired or arising and wheresoever located: all
Accounts; all Goods, including all Inventory and Equipment (including Fixtures); all Instruments;
all Chattel Paper; all Documents (including bills of lading); all General Intangibles, including
Intellectual Property, Payment Intangibles and Software; all Deposit Accounts; all Accessions to,
substitutions for and replacements, Products and cash and non-cash Proceeds of any of the
foregoing, including Proceeds of and unearned premiums with respect to insurance policies
insuring any of the Collateral and claims against any Person for loss of, damage to or
destruction of any of the Collateral; and all of Borrower's Books.


                                               - 10 -

                                                                                               0032
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                              Main Document    Page 40 of 94



         Perfection of Security Interest. Without limitation of any of the provisions of the DIP
Order relating to the automatic perfection of Lender’s Liens, promptly after Lender's request
therefor, Borrower shall execute or cause to be executed and delivered to Lender such
instruments, assignments, title certificates or other documents as are necessary under the UCC
or other applicable law (including any motor vehicle certificate of title act) to perfect (or
continue the perfection of) Lender's Liens upon the Collateral and shall take such other action
as may be requested by Lender to give effect to or carry out the intent and purposes of
this Agreement. Unless prohibited by applicable law, Borrower hereby irrevocably authorizes
Lender to execute and file in any jurisdiction any financing statement or amendment thereto on
Borrower's behalf, including financing statements that indicate the Collateral (i) as all assets or
all personal property of Borrower or words to similar effect or (ii) as being of equal or lesser
scope, or with greater or lesser detail, than as set forth in this Agreement. Borrower also
hereby ratifies its authorization for Lender to have filed in any jurisdiction any like financing
statement or amendment thereto if filed prior to the date hereof.

SECTION 5.     CONDITIONS PRECEDENT

        Initial Conditions Precedent. Lender shall not be obligated to fund the Loan unless
each of the following conditions has been satisfied:

      (a)    Borrower has executed and delivered each such Loan Document, all in form and
substance satisfactory to Lender.

       (b)     The DIP Order shall be in full force and effect and shall not have been reversed,
modified, amended, subject to a pending appeal, stayed or vacated (other than, as to the
Interim Order, by the Final Order) absent the prior written consent of Lender.

SECTION 6.     BORROWER'S REPRESENTATIONS AND WARRANTIES

        Administrative Priority; Lien Priority; DIP Order.

       (a)     The Obligations constitute an allowed administrative expense in the Chapter 11
Case, having priority in payment over all other administrative expenses and claims against
Borrower now existing or hereafter arising, of any kind or nature whatsoever subject to the
exceptions or Carve-Outs provided for in this Agreement, including without limitation all
administrative expenses of the kind specified in, or arising or ordered under, Sections 105, 326,
328, 503(b), 506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code.

        (b)     Pursuant to Section 364(c)(2) of the Bankruptcy Code and the DIP Order, all
Obligations are secured by a perfected Lien on the Collateral, subject to no other Lien (except
as provided in the DIP Order) in any of the Collateral which is not encumbered by a Prior Lien
(as defined in the DIP Order).




                                               - 11 -

                                                                                             0033
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                              Main Document    Page 41 of 94



       (c)     Pursuant to Section 364(d)(1) of the Bankruptcy Code and the DIP Order, all of
the Obligations are secured by (1) a perfected Lien on the Collateral which came into existence
or was acquired by Borrower on or after the Petition Date, subject to no other Lien except as
provided in the DIP Order, and (2) a perfected Lien on the Collateral which came into existence
or was acquired by Borrower prior to the Petition Date, subject to no other Lien except as
provided in the DIP Order.

        (d)    On the Closing Date, the Interim Order is, and from and after the entry of the
Final Order, the Final Order will be, in full force and effect, and neither the Interim Order nor
the Final Order has been reversed, vacated, modified, amended or stayed, except for
modifications and amendments that are reasonably acceptable to Lender and are not stayed in
any respect.

        Approved Budget. Borrower has furnished the Approved Budget to Lender. The
Approved Budget is reasonable and was prepared on a reasonable basis and in good faith by
Borrower and is based on reasonable assumptions based on the best information available to
Borrower, and Borrower is not aware of any facts or information that would lead any of them
to believe that the Approved Budget is incorrect or misleading in any material respect.

       Appointment of Trustee or Examiner; Liquidation. No order has been entered or is
pending in the Chapter 11 Case (a) for the appointment of a Chapter 11 trustee, (b) for the
appointment of an examiner with enlarged powers (beyond those set forth in Sections
1106(a)(3) and (4) of the Bankruptcy Code) under Sections 1104(d) and 1106(b) of the
Bankruptcy Code or (c) to convert the Chapter 11 Case to a Chapter 7 case or to dismiss the
Chapter 11 Case.

        Chapter 11 Case. The Chapter 11 Case was commenced by the filing of a voluntary
petition on the Petition Date. The Chapter 11 Case has not been dismissed. The motion for
approval of this Agreement was proper and sufficient pursuant to the Bankruptcy Code, the
Bankruptcy Rules, and the Local Bankruptcy Rules of the Bankruptcy Court.

SECTION 7.     AFFIRMATIVE COVENANTS

At all times that this Agreement remains in effect the Line of Credit Loan is outstanding,
Borrower covenants that it shall:

        Notices. Notify Lender, promptly after Borrower obtains knowledge thereof, of (i) any
Default or Event of Default; (ii) the commencement of any action, suit or other proceeding
against, or any demand for arbitration with respect to, Borrower; (iii) the occurrence or
existence of any default (or claimed default) by Borrower relating to this Agreement or the Line
of Credit Loan; or (iv) any other event or transaction which has or could reasonably be expected
to have a Material Adverse Effect.

        Rights and Facilities. Maintain and preserve all rights (including all rights related to

                                               - 12 -

                                                                                               0034
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                              Main Document    Page 42 of 94



Intellectual Property), franchises and other authority adequate for the conduct of its business;
maintain its properties, equipment and facilities in good order and repair; conduct its business
in an orderly manner without voluntary interruption; and maintain and preserve its existence.

        Insurance. In addition to the insurance required by the Loan Documents with respect
to the Collateral, maintain with its current insurers or with other financially sound and
reputable insurers having a rating of at least A- or better by Best's Ratings, a publication of A.M.
Best Company, (i) insurance with respect to its properties and business against such casualties
and contingencies of such type (including product liability, workers' compensation, larceny,
embezzlement or other criminal misappropriation insurance) and in such amounts and with
such coverages, limits and deductibles as is customary in the business of Borrower (ii) marine
cargo coverage, in such amounts and with such coverages, limits and deductibles as is
customary in the business of Borrower, and (iii) business interruption insurance, in an amount
approved by Lender.

        Visits and Inspections. Permit representatives of Lender from time to time, as often as
may be reasonably requested, but only during normal business hours and (except when a
Default or Event of Default exists) upon reasonable prior notice to Borrower to: visit and
inspect properties of Borrower; inspect, audit and make extracts from Borrower's books and
records; and discuss with its officers, employees and independent accountants Borrower's
financial conditions, business prospects and results of operations.

         Taxes; Other Charges. Pay and discharge all Taxes (and other charges the nonpayment
of which could result in a Lien on Borrower's assets) in accordance with the requirements of the
Bankruptcy Code to the extent permitted under the DIP Order, and, if requested by Lender,
shall provide proof of payment or, in the case of withholding or other employee taxes, deposit
of payments required by applicable law. Borrower shall, and shall cause each of its Subsidiaries
to, deliver to Lender copies of all Tax returns (and amendments thereto) promptly after the
filing thereof.

       Financial Statements and Other Information. Keep adequate records and books of
account with respect to its business activities in which proper entries are made in accordance
with GAAP reflecting all its financial transactions

        Compliance with Laws. Comply with all laws relating to Borrower, the conducts of its
business and the ownership and use of its Assets, including ERISA, all Environmental Laws,
OSHA, the Fair Labor Standards Act and all other laws regarding the collection, payment and
deposit of the Taxes, and shall obtain and keep in full force and effect any and all governmental
and regulatory approvals necessary to the ownership of its properties or the conduct of its
business and shall promptly report any non-compliance to Lender.

        Reimbursement for Lender Expenses. Upon the demand of Lender, promptly



                                               - 13 -

                                                                                              0035
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                              Main Document    Page 43 of 94



reimburse Lender for all sums expended by Lender which constitute Lender Expenses, and
Borrower hereby authorizes and approves all Loans by Lender in payment of items constituting
Lender Expenses.

       Chapter 11 Pleadings. Promptly (and in any event within two days) after filing thereof,
Borrower will deliver, or cause to be delivered, to Lender copies of any pleadings, motions,
applications, financial information and other papers and documents filed by Borrower in the
Chapter 11 Case, which papers and documents would not otherwise be served on Lender and
Lender’s counsel pursuant to the Bankruptcy Court’s appropriate procedures.

SECTION 8.     EVENTS OF DEFAULTS

        Events of Default. The occurrence or existence of any one or more of the following
events or conditions shall constitute an Event of Default:

              (a)    Borrower shall fail to pay any of the Obligations on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise);

              (b)      Borrower fails or neglects to perform, keep or observe any Line of Credit,
provision, condition, covenant or agreement, in this Agreement, in any of the other Loan
Documents, or in any other present or future agreement between Borrower and Lender;

               (c)     Borrower is enjoined, restrained or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs or Borrower
voluntarily ceases to continue to conduct all or any material part of its business;

              (d)     A Bankruptcy Default shall occur; or

              (e)     Borrower shall fail to reach or achieve any of the Bankruptcy Milestones.

        Cumulative Rights; No Waiver. All covenants, conditions, warranties, guaranties,
indemnities and other undertakings of Borrower in the DIP Order, this Agreement or any of the
other Loan Documents shall be deemed cumulative, and Lender shall have all other rights and
remedies not inconsistent herewith as provided under the UCC or other applicable law. No
exercise by Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Default or Event of Default on one occasion shall be deemed to be a continuing
waiver or applicable to any other occasion. No waiver or course of dealing shall be established
by the failure or delay of Lender to require strict performance by Borrower with any Line of
Credit of the Loan Documents, or to exercise any rights or remedies with respect to the
Collateral or otherwise.




                                              - 14 -

                                                                                            0036
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                              Main Document    Page 44 of 94



SECTION 9.     GENERAL PROVISIONS

9.1     Effectiveness, Successors and Assigns. This Agreement shall be binding and deemed
effective when executed by Borrower and accepted by Lender, and when so accepted, shall
bind and inure to the benefit of the respective successors and assigns of each of the parties;
provided that Borrower may not assign this Agreement or any rights hereunder without
Lender's prior written consent, and any prohibited assignment shall be absolutely void. No
consent to an assignment by Lender shall release Borrower from its Obligations to Lender.
Lender may assign this Agreement and its rights and duties hereunder. Lender reserves the
right to sell, assign, transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender's rights and benefits hereunder.

9.2    Section Headings; Interpretation. Section headings and section numbers have been set
forth herein for convenience only. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise. This Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.

9.3    Indulgences Not Waivers. Lender's failure at any time or times to require strict
performance by Borrower of any provision of this Agreement or any of the other Loan
Documents shall not waive, affect or otherwise diminish any right of Lender thereafter to
demand strict compliance and to performance with such provision.

9.4     Severability; Survival. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of delimiting the legal enforceability of any
specific provision.

9.5     Modification; Entire Agreement. This Agreement cannot be changed or limited orally.
This Agreement and the other Loan Documents represent the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, negotiations and inducements regarding the same subject matter.

9.6     Counterparts; Facsimile Signatures. This Agreement and any amendments hereto may
be executed in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts taken together shall constitute but one and the same instrument.
Counterparts of each of the Loan Documents may be delivered by facsimile or electronic mail
and the effectiveness of each such Loan Document and signatures thereon shall, subject to
applicable law, have the same force and effect as manually signed originals and shall be binding
on all parties thereto.




                                               - 15 -

                                                                                              0037
Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34             Desc
                             Main Document    Page 45 of 94



9.7    Governing Law. This Agreement shall be deemed to have been made in the State of
Colorado, and shall be governed by and construed in accordance with the internal laws
(without regard to conflict of law provisions) of the State of Colorado.

9.8     Consent to Forum. Borrower and Lender consent to the exclusive jurisdiction of the
Bankruptcy Court in any action, suit or other proceeding arising out of or relating to this
Agreement or any of the other Loan Documents. Subject to the Line of Credits of the DIP
Order, nothing herein shall limit the right of Lender to bring proceedings against Borrower in
the courts of any other jurisdiction where Collateral may be located. Nothing in this Agreement
shall be deemed or operate to affect the right of Lender to serve legal process in any other
manner permitted by law or to preclude the enforcement by Lender of any judgment or order
obtained in such forum or the taking of any action under this Agreement to enforce same in any
other appropriate forum or jurisdiction.

9.9   Waiver of Certain Rights.

       (A) GENERAL.         TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY KNOWINGLY, INTENTIONALLY AND INTELLIGENTLY WAIVES (WITH THE
BENEFIT OF ADVICE OF LEGAL COUNSEL OF ITS OWN CHOOSING): (I) THE RIGHT TO TRIAL BY
JURY (WHICH LENDER HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF, RELATED TO OR BASED IN ANY WAY UPON
ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL; (II) SUBJECT TO
THE LINE OF CREDITS OF THE DIP ORDER, PRESENTMENT, PROTEST, DEFAULT, NON-
PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY LENDER ON WHICH
BORROWER MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER
LENDER MAY DO IN THIS REGARD; (III) SUBJECT TO THE LINE OF CREDITS OF THE DIP ORDER,
NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY OF THE COLLATERAL AND THE
REQUIREMENT TO DEPOSIT OR POST ANY BOND OR OTHER SECURITY WHICH MIGHT
OTHERWISE BE REQUIRED BY ANY COURT OR APPLICABLE LAW PRIOR TO ALLOWING
LENDER TO EXERCISE ANY OF LENDER'S SELF-HELP OR JUDICIAL REMEDIES TO OBTAIN
POSSESSION OF ANY OF THE COLLATERAL; (IV) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAW; (V) ANY CLAIM AGAINST LENDER ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF ANY OF THE LOAN DOCUMENTS, ANY TRANSACTION THEREUNDER, THE
ENFORCEMENT OF ANY REMEDIES BY LENDER OR THE USE OF ANY PROCEEDS OF ANY
LOANS; (VI) NOTICE OF ACCEPTANCE OF THIS AGREEMENT BY LENDER; AND (VII) THE RIGHT
TO ASSERT ANY CONFIDENTIAL RELATIONSHIP THAT IT MAY HAVE UNDER APPLICABLE LAW
WITH ANY ACCOUNTING FIRM AND/OR SERVICE BUREAU IN CONNECTION WITH ANY
INFORMATION REQUESTED BY LENDER PURSUANT TO OR IN ACCORDANCE WITH THIS
AGREEMENT (AND BORROWER AGREES THAT LENDER MAY CONTACT DIRECTLY ANY SUCH


                                             - 16 -

                                                                                         0038
Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                             Main Document    Page 46 of 94



ACCOUNTING FIRM AND/OR SERVICE BUREAU IN ORDER TO OBTAIN ANY SUCH
INFORMATION).

9.10 Additional Provisions. Time is of the essence of this Agreement and the other Loan
Documents. No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any governmental
authority by reason of such party having or being deemed to have structured, drafted or
dictated such provision.

9.11 Lender as Party-in-Interest. Borrower hereby stipulates and agrees that Lender is and
shall remain a party in interest in the Chapter 11 Case and shall have the right to participate,
object and be heard in any motion or proceeding in connection therewith. Nothing in this
Agreement or any other Loan Document shall be deemed to be a waiver of any of Lender’s
rights or remedies under applicable law or documentation. Without limitation of the foregoing,
Lender shall have the right to make any motion or raise any objection it deems to be in its
interest.

9.12. Credit Bids. Lender has the right to credit bid its claims under this Agreement or the
DIP Order, as applicable, pursuant to Section 363(k) of the Bankruptcy Code, and Borrower
agrees that it shall not object to Lender’s right to credit bid.

9.13. Conflict of Other Agreements. If any provision in this Agreement or any other Loan
Document conflicts with any provision in the DIP Order, the provision in the DIP Order shall
govern and control.




                        [Rest of Page is Blank, Continued on Next Page]




                                             - 17 -

                                                                                          0039
Case 2:21-bk-12222-ER       Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                            Main Document    Page 47 of 94



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, to be effective on the
date first set forth above.


                                   BORROWER:

                                   collab9, LLC, a Delaware Limited Liability Company


                                   By: _________________________________
                                   Name: Kevin Schatzle
                                   Title: Chief Executive Officer


                                   LENDER:
                                   Securecomm. LLC


                                    By: _________________________________
                                    Name:




                                            18



                                                                                        0040
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 48 of 94




                        EXHIBIT 1                                        0041
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 49 of 94




                                                                         0042
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 50 of 94




                                                                         0043
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 51 of 94




                                                                         0044
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 52 of 94




                                                                         0045
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 53 of 94




                                                                         0046
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 54 of 94




                                                                         0047
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 55 of 94




                                                                         0048
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 56 of 94




                        EXHIBIT 2                                        0049
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 57 of 94




                                                                         0050
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 58 of 94




                                                                         0051
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 59 of 94




                                                                         0052
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 60 of 94




                                                                         0053
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 61 of 94




                                                                         0054
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 62 of 94




                                                                         0055
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 63 of 94




                                                                         0056
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 64 of 94




                                                                         0057
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 65 of 94




                        EXHIBIT 3                                        0058
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                              Main Document    Page 66 of 94



                                         EXHIBIT 3
                                FORM OF LINE OF CREDIT NOTE

U.S. $1,770,000.00                                                                March __, 2021



FOR VALUE RECEIVED, the undersigned, collab9, LLC, a Delaware limited liability company
("Borrower"), hereby promises to pay to the order of Securecomm. LLC (herein, together with
any subsequent holder hereof, called "Lender"), the principal sum of ONE MILLION SEVEN-
HUNDRED SEVENTY THOUSAND AND NO/100 DOLLARS ($1,770,000) plus interest, costs and
attorneys' fees on the date on which such outstanding principal amounts become due and
payable pursuant to the Loan Agreement (as defined below), in strict accordance with the Line
of Credits thereof. Borrower likewise unconditionally promises to pay to Lender interest from
and after the date hereof on the outstanding principal amount of Line of Credit Loan at such
interest rate, payable at such times and computed in such manner as are specified in the Loan
Agreement and in strict accordance with the Line of Credits thereof.
This Line of Credit Note (this "Note") is issued pursuant to, and is the "Line of Credit Note"
referred to in, Senior Priority Debtor in Possession Line of Credit Loan and Security Agreement
dated of even date herewith (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement"), between Borrower and Lender,
and Lender is and shall be entitled to all benefits thereof and of all other Loan Documents
executed and delivered in connection therewith. All capitalized Line of Credits used herein,
unless otherwise defined herein, shall have the meanings ascribed to such Line of Credits under
the Loan Agreement.
The entire unpaid principal balance and all accrued interest on this Note shall be due and
payable in accordance with the Loan Agreement. All payments of principal and interest shall be
made in Dollars and in immediately available funds as specified in the Loan Agreement.
Upon or after the occurrence of an Event of Default and for so long as such Event of Default
exists, the principal balance and all accrued interest of this Note may be declared (or shall
become) due and payable in the manner and with the effect provided in the Loan Agreement,
and the unpaid principal balance hereof shall bear interest at the Default Rate as and when
provided in Section 2.3 of the Loan Agreement. If this Note is collected by or through an
attorney at law, then Borrower shall be obligated to pay, in addition to the principal balance of
and accrued interest on this Note, all costs of collection, including, without limitation,
reasonable attorneys' fees and court costs.
All principal amounts of the Line of Credit Loan made by Lender to Borrower pursuant to the
Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed evidenced by
this Note and shall continue to be owing by Borrower until paid in accordance with the Line of
Credits of this Note and the Loan Agreement.
In no contingency or event whatsoever shall the amount paid or agreed to be paid to Lender for
the use, forbearance or detention of the Line of Credit Loan exceed the highest lawful rate

                                               -1-

                                                                                            0059
Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                              Main Document    Page 67 of 94



permissible under any law which a court of competent jurisdiction may deem applicable hereto;
and, in the event of any such payment inadvertently paid by Borrower or inadvertently received
by Lender, such excess sum shall be, at Borrower's option, returned to Borrower forthwith or
credited as a payment of principal, but shall not be applied to the payment of interest. It is
the intent hereof that Borrower not pay or contract to pay, and that Lender not receive or
contract to receive, directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by Borrower under applicable law.
Time is of the essence of this Note. To the fullest extent permitted by applicable law, Borrower,
for itself and its legal representatives, successors and assigns, expressly waives presentment,
demand, protest, notice of dishonor, notice of non-payment, notice of maturity, notice of
protest, presentment for the purpose of accelerating maturity, diligence in collection, and the
benefit of any exemption or insolvency laws.
Wherever possible each provision of this Note shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Note shall be prohibited or
invalid under applicable law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Lender in the exercise of any right or remedy
hereunder shall operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise by Lender of any right or remedy preclude any other right or
remedy.
Borrower shall have the right to prepay this Note in full at any time without the imposition of
any prepayment fee or penalty.
The rights of Lender and obligations of Borrower hereunder shall be construed in accordance
with and governed by the laws (without giving effect to the conflict of law principles thereof) of
the State of California.
To the fullest extent permitted by applicable law, Borrower and, by its acceptance hereof,
Lender, each hereby waives the right to trial by jury in any action, suit, proceeding or
counterclaim of any kind arising out of, related to or based in any way upon this Note or any of
the matters contemplated hereby.


                           [Remainder of page intentionally left blank]




                                                -2-

                                                                                             0060
Case 2:21-bk-12222-ER       Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34             Desc
                            Main Document    Page 68 of 94



IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered by its duly
authorized officers on the date first above written.

                                  collab9, LLC, A Delaware Limited Liability Company
                                  ("Borrower")


                                         By: _________________________________
                                         Name: Kevin Schatzle
                                         Title: Chief Executive Office




                                            -3-

                                                                                       0061
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 69 of 94




                        EXHIBIT 2
                                                                Case 2:21-bk-12222-ER             Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34        Desc
                                                                                                  Main Document    Page 70 of 94



                                                                 1 Victor A. Sahn (CA Bar No. 97299)
                                                                    vsahn@sulmeyerlaw.com
                                                                 2 David S. Kupetz (CA Bar No. 125062)
                                                                    dkupetz@sulmeyerlaw.com
                                                                 3 Claire K. Wu (CA Bar No. 295966)
                                                                    ckwu@sulmeyerlaw.com
                                                                 4 SulmeyerKupetz
                                                                     A Professional Corporation
                                                                 5 333 South Grand Ave, Suite 3400
                                                                   Los Angeles, California 90071
                                                                 6 Telephone: 213.626.2311
                                                                   Facsimile: 213.629.4520
                                                                 7
                                                                   Attorneys for collab9, LLC,
                                                                 8 Debtor and Debtor in Possession

                                                                 9                                  UNITED STATES BANKRUPTCY COURT
                                                                10                                  CENTRAL DISTRICT OF CALIFORNIA
  A Professional Corporation




                                                                11                                         LOS ANGELES DIVISION
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 In re                                               Case No. 2:21-bk-12222-ER

                                                                13 COLLAB9, LLC, a Delaware limited liability          Chapter 11
                                                                   company,
                                                                14                                                     INTERIM ORDER:

                                                                15 Tax ID: XX-XXXXXXX                                  (1) AUTHORIZING DEBTOR TO OBTAIN
SulmeyerKupetz,




                                                                                                                       POST-PETITION LOAN SECURED BY
                                                                16                                                     SENIOR LIEN PURSUANT TO 11 U.S.C.
                                                                                        Debtor.                        § 364;
                                                                17
                                                                                                                       (2) AUTHORIZING DEBTOR’S USE OF
                                                                18                                                     CASH COLLATERAL PURSUANT TO 11
                                                                                                                       U.S.C. § 363;
                                                                19
                                                                                                                       (3) SCHEDULING FINAL HEARING ON
                                                                20                                                     MOTION; AND

                                                                21                                                     (4) GRANTING RELATED RELIEF

                                                                22                                                     [Relates to Dkt. No. ___]

                                                                23                                                     Hearing:
                                                                                                                       Date:    March ___, 2021
                                                                24                                                     Time:    _:___ a.m./p.m.
                                                                                                                       Place: Courtroom 1568
                                                                25                                                              255 E. Temple St.
                                                                                                                                Los Angeles, CA 90012
                                                                26

                                                                27

                                                                28

                                                                     VAS 2710531v2                                                                      0062
                                                                Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                   Desc
                                                                                               Main Document    Page 71 of 94



                                                                 1           The Debtor's Emergency Motion for Interim and Final Orders: (1) Authorizing Debtor to

                                                                 2 Obtain Post-Petition Loan Secured By Senior Lien Pursuant to 11 U.S.C. § 364; (2) Authorizing

                                                                 3 Debtor’s Use of Cash Collateral Pursuant to 11 U.S.C. § 363; (3) Scheduling Final Hearing on

                                                                 4 Motion; and (4) Granting Related Relief [Dkt. No. __ ] (the “Motion”), filed by collab9, LLC, a

                                                                 5 Delaware limited liability company, the debtor and debtor in possession in the above-captioned case

                                                                 6 (the “Debtor”), came on for emergency hearing on March ___, 2021, at _:___ a.m./p.m., before the

                                                                 7 Honorable Ernest M. Robles, United States Bankruptcy Judge, in Courtroom 1568 of the above-

                                                                 8 entitled Court, at 255 East Temple Street, Los Angeles, California 90012. Appearances were as

                                                                 9 noted on the record of the hearing.
                                                                10           The Motion seeks the entry of this interim order (this “Order”) and a final order (the “Final
  A Professional Corporation




                                                                11 Order”): (1) authorizing the Debtor to obtain a senior secured postpetition line of credit in the
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 principal amount of $1,770,000 (the “DIP Loan”), pursuant to section 364 of the Bankruptcy Code,

                                                                13 from SecureComm. LLC, a Washington limited liability company (the “DIP Lender” or

                                                                14 "SecureComm"), pursuant to the terms of this Order and that certain “Debtor in Possession

                                                                15 Financing Agreement” by and between the Debtor and the DIP Lender in substantially the form
SulmeyerKupetz,




                                                                16 attached to the Motion as Exhibit 1 (as the same may be amended, restated, supplemented or

                                                                17 otherwise modified from time to time, the “DIP Loan Agreement”); 1 (2) authorizing the Debtor to

                                                                18 execute, deliver, and enter into the DIP Loan Agreement and other related loan documents

                                                                19 (collectively, the “DIP Loan Documents”), and to perform such other and further acts as may be

                                                                20 required in connection with the DIP Loan Documents; (3) granting security interests, liens, and

                                                                21 superpriority claims (including a superpriority administrative claim pursuant to section 364(c)(1) of

                                                                22 the Bankruptcy Code, and liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy

                                                                23 Code) to the DIP Lender to secure all obligations of the Debtor under and with respect to the DIP

                                                                24 Loan, subject to the payment of: (i) fees of the United States Trustee as required under 28 U.S.C.

                                                                25 § 1930(a)(6) fees (the “UST Fees”); and (ii) allowed fees and expenses of the Debtor’s bankruptcy

                                                                26 counsel as set forth in the DIP Loan Agreement (collectively, the “Professional Fees”); (4)

                                                                27

                                                                28
                                                                     1
                                                                      Capitalized terms used but not defined herein shall have the meaning assigned to such terms in the DIP
                                                                     Loan Agreement.

                                                                                                                                                                 0063
                                                                     VAS 2710531v2                                       1
                                                                Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                      Desc
                                                                                               Main Document    Page 72 of 94



                                                                 1 approving the Debtor’s proposed 13-week budget appended hereto as Exhibit 1 (the “Budget”); (5)

                                                                 2 authorizing the Debtor’s use of cash collateral and funding under the DIP Loan Agreement to pay

                                                                 3 ordinary and necessary operating and administrative expenses pursuant to the Budget, with the

                                                                 4 provision: (a) for flexibility in connection with the Budget such that the Debtor may exceed the

                                                                 5 disbursements forecasted in the Budget by up to 20% on a line-by-line basis, and to exceed

                                                                 6 aggregate disbursements forecasted in the Budget by a total of 15%, measured on a cumulative

                                                                 7 weekly basis; and (b) that, to the extent any amount in a disbursement category is unused during a

                                                                 8 particular period, such amount be preserved and available for use in any subsequent period; (6)

                                                                 9 modifying the automatic stay under section 362 of the Bankruptcy Code to the extent necessary to
                                                                10 implement, effectuate, and perform under the terms and provisions of the DIP Loan Documents and
  A Professional Corporation




                                                                11 this Order; (7) setting an emergency interim hearing (the “Interim Hearing”) on this Motion
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 pursuant to Rule 4001 of the Federal Rules of Bankruptcy Procedure (“FRBP”) and applicable

                                                                13 Local Bankruptcy Rules of this Court to consider entry of this Order, which authorizes the Debtor

                                                                14 to borrow under the DIP Loan Documents up to an aggregate principal amount not to exceed

                                                                15 $1,770,000 2; (8) finding that adequate notice of the Motion has been provided; (9) finding that any
SulmeyerKupetz,




                                                                16 credit extended and loans made to, cash collateral used by, and adequate protection provided by the

                                                                17 Debtor are in “good faith” pursuant to section 364(e) of the Bankruptcy Code; (10) pursuant to

                                                                18 FRBP 4001(b)(2) and 4001(c)(2), and applicable Local Bankruptcy Rules of this Court, (a)

                                                                19 scheduling a final hearing (the “Final Hearing”) on the Motion to consider entry of the Final Order

                                                                20 authorizing the DIP Loan under the DIP Loan Documents on a final basis, and (b) the approval of

                                                                21 notice procedures with respect thereto; (11) waiving any applicable stay, including under FRBP

                                                                22 4001(b) and (c), and authorizing the immediate effectiveness of this Order; and (12) granting

                                                                23 related and ancillary relief; and the Interim Hearing having been held before this Court on March

                                                                24 ___, 2021; and this Court having considered the Motion and all pleadings related thereto, any

                                                                25 oppositions or other responses to the Motion, the record in this case, and the evidence,

                                                                26

                                                                27
                                                                     However, upon approval of the Interim DIP Financing Order, $580,000 plus interest, costs and attorneys'
                                                                     2

                                                                28 fees incurred prior to the bankruptcy filing will be utilized to pay off the Debtor's prepetition indebtedness
                                                                   to Securecomm.

                                                                                                                                                                    0064
                                                                     VAS 2710531v2                                         2
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                   Desc
                                                                                              Main Document    Page 73 of 94



                                                                 1 representations, statements, and arguments presented by counsel at the Interim Hearing; and after

                                                                 2 due deliberation and consideration, and for the reasons set forth on the record at the Interim

                                                                 3 Hearing, and good and sufficient cause appearing therefor:

                                                                 4           THIS COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS: 3

                                                                 5           A.      Commencement of Case. On March 19, 2021 (the “Petition Date”), the Debtor filed

                                                                 6 with this Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtor

                                                                 7 is continuing to operate its business and manage its properties as a debtor-in-possession pursuant to

                                                                 8 sections 1107(a) and 1108 of the Bankruptcy Code. No request has been made for the appointment

                                                                 9 of a trustee or examiner.
                                                                10           B.      Jurisdiction; Venue. This Court has jurisdiction over this case and the Motion
  A Professional Corporation




                                                                11 pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion constitutes a core
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought herein

                                                                13 are sections 105, 361, 362, 363, and 364 of the Bankruptcy Code and Rules 2002, 4001 and 9014 of

                                                                14 the Federal Rules of Bankruptcy Procedure. Venue of the Chapter 11 Case in this District is proper

                                                                15 pursuant to 28 U.S.C. §§ 1408 and 1409.
SulmeyerKupetz,




                                                                16           C.      Adequate Notice. On March 22, 2021, the Debtor filed the Motion with this Court

                                                                17 and pursuant to FRBP 2002, 4001 and 9014, and the Local Bankruptcy Rules of this Court, and as

                                                                18 directed by the Court, the Debtor has provided notice of the Motion and the Interim Hearing by

                                                                19 electronic mail, facsimile, hand delivery or overnight delivery to the following parties and/or to their

                                                                20 counsel as indicated (i) the Office of the United States Trustee (the “UST”); (ii) the Debtor’s 20

                                                                21 largest unsecured creditors; (iii) SecureComm, the Debtor's prepetition secured lender; (iv)

                                                                22 Mechanics Bank; (v) the local office for the Internal Revenue Service; (vi) all other parties required

                                                                23 to receive notice pursuant to Bankruptcy Rules 2002, 4001, or 9014 or requesting to receive notice

                                                                24 prior to the date hereof; and (vii) any other party this Court orders be provided with notice of this

                                                                25 Motion (collectively, the “Notice Parties”). Given the nature of the relief sought in the Motion, this

                                                                26 Court concludes that the foregoing notice was sufficient and adequate under the circumstances and

                                                                27

                                                                28
                                                                     3
                                                                      Pursuant to FRBP 7052, any findings of fact contained herein that may be construed as matters of law
                                                                     shall be treated as conclusions of law as if set forth below, and vice versa.

                                                                                                                                                                0065
                                                                     VAS 2710531v2                                       3
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                                                                                              Main Document    Page 74 of 94



                                                                 1 complies with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law, and no

                                                                 2 further notice relating to this proceeding is necessary or required.

                                                                 3           D.      Cash Collateral. For purposes of this Order, the term “Cash Collateral” shall mean

                                                                 4 and include all “cash collateral” as defined by section 363(a) of the Bankruptcy Code and shall

                                                                 5 include and consist of, without limitation, all of the respective cash proceeds of the Postpetition

                                                                 6 Collateral (as defined below in paragraph 8 of this Order), whether such interest existed as of the

                                                                 7 Petition Date or arises thereafter pursuant to this Order, any other order of this Court, applicable law

                                                                 8 or otherwise.

                                                                 9           E.      Exigent Circumstances. The Debtor has an immediate and critical need to obtain
                                                                10 postpetition funding under the DIP Loan and to use Cash Collateral in order to, among other things,
  A Professional Corporation




                                                                11 finance the ordinary costs of its operations, make payroll, satisfy other working capital and
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 operational needs, and satisfy the administrative expenses in this case. The Debtor’s access to

                                                                13 sufficient working capital and liquidity through the incurrence of postpetition funding under the DIP

                                                                14 Loan and the use of Cash Collateral under the terms of this Order is vital to the preservation and

                                                                15 maintenance of the value of the Debtor's estate (the "Estate"). Consequently, without access to the
SulmeyerKupetz,




                                                                16 DIP Loan and the use of Cash Collateral, to the extent authorized pursuant to this Order, the Debtor

                                                                17 and its Estate would suffer immediate and irreparable harm.

                                                                18           F.      No Alternative Sources of Funding. Given the Debtor’s current financial condition

                                                                19 and capital structure, the Debtor is unable to obtain (i) adequate unsecured credit allowable either (a)

                                                                20 under sections 364(b) and 503(b)(1) of the Bankruptcy Code or (b) under section 364(c)(1) of the

                                                                21 Bankruptcy Code, (ii) adequate credit secured by (x) a senior lien on unencumbered assets of its

                                                                22 estate under section 364(c)(2) of the Bankruptcy Code and (y) a junior lien on encumbered assets

                                                                23 under section 364(c)(3) of the Bankruptcy Code, or (iii) secured credit under section 364(d)(1) of the

                                                                24 Bankruptcy Code, from sources other than the DIP Lender on terms more favorable than the terms of

                                                                25 the DIP Loan. The only source of secured credit available to meet the Debtor’s current needs and on

                                                                26 an immediate basis is the DIP Loan. Among other things, Debtor has provided evidence to this

                                                                27 Court of attempts to obtain financing from other potential lenders and such evidence demonstrates

                                                                28 that it was not able to obtain such financing. The Debtor requires both additional financing under the

                                                                                                                                                            0066
                                                                     VAS 2710531v2                                    4
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                  Desc
                                                                                              Main Document    Page 75 of 94



                                                                 1 DIP Loan and the use of Cash Collateral under the terms of this Order in order to satisfy its post-

                                                                 2 petition liquidity needs. After considering all of its alternatives, the Debtor has concluded, in an

                                                                 3 exercise of its sound business judgment, that the financing to be provided by the DIP Lender

                                                                 4 pursuant to the terms of this Order and the DIP Loan Documents represents the best financing

                                                                 5 presently available to the Debtor.

                                                                 6           G.      Willingness of DIP Lender. The DIP Lender has indicated a willingness to provide

                                                                 7 the Debtor with financing, but solely on the terms and conditions set forth in this Order and in the

                                                                 8 DIP Loan Documents.

                                                                 9           H.      Section 364(d) Finding. The security interests and liens granted pursuant to this
                                                                10 Order to the DIP Lender are appropriate under section 364(d) of the Bankruptcy Code because,
  A Professional Corporation




                                                                11 among other things: (i) such security interests and liens do not impair the interests of any holder of a
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 valid, perfected, prepetition security interest or lien in any property of the Estate, and/or (ii) the

                                                                13 holders of such security interests and liens have consented (or are deemed to have consented) to the

                                                                14 security interests and priming liens granted pursuant to this Order to the DIP Lender.

                                                                15           I.      Good Cause Shown. Good cause has been shown for immediate entry of this Order
SulmeyerKupetz,




                                                                16 pursuant to FRBP 4001(b)(2) and (c)(2) and such relief is in the best interest of the Debtor, its Estate

                                                                17 and creditors. In particular, the authorizations granted herein for the Debtor to execute the DIP Loan

                                                                18 Documents, to use the Cash Collateral, and to obtain interim financing, are necessary to avoid

                                                                19 immediate and irreparable harm to the Debtor and its Estate, are fair and reasonable, reflect the

                                                                20 Debtor’s exercise of prudent business judgment consistent with its fiduciary duties, and are

                                                                21 supported by reasonably equivalent value and fair consideration.

                                                                22           J.      Section 364(e); Good Faith. The DIP Loan, DIP Loan Documents, use of Cash

                                                                23 Collateral, and provision of adequate protection contained herein have been negotiated in good faith

                                                                24 and at arms-length among the Debtor and the DIP Lender. Accordingly, any credit extended and

                                                                25 loans made to, Cash Collateral used by, and adequate protection provided by, the Debtor pursuant to

                                                                26 this Order shall be, and hereby are, deemed to have been extended, issued, made, used or provided,

                                                                27 as the case may be, in “good faith” as required by, and within the meaning of, section 364(e) of the

                                                                28 Bankruptcy Code.

                                                                                                                                                               0067
                                                                     VAS 2710531v2                                      5
                                                                Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                             Main Document    Page 76 of 94



                                                                 1           Based upon the foregoing findings, stipulations, and conclusions, and upon the record made

                                                                 2 before this Court at the Interim Hearing, and good and sufficient cause appearing therefor, IT IS

                                                                 3 HEREBY ORDERED AS FOLLOWS:

                                                                 4           1.      Motion Granted. The Motion is approved on an interim basis on the terms and

                                                                 5 conditions set forth in this Order. This Order shall become effective immediately upon its entry. To

                                                                 6 the extent any provisions in this Order conflict with any provisions of the DIP Loan Documents, the

                                                                 7 provisions of this Order shall control and govern to the extent of such conflict. All objections to the

                                                                 8 entry of this Order have been withdrawn or overruled.

                                                                 9           2.      DIP Loan Documents. The terms and conditions of the DIP Loan Agreement are
                                                                10 hereby approved. The Debtor is hereby authorized to enter into and deliver the DIP Loan
  A Professional Corporation




                                                                11 Agreement and such additional documents, instruments, notes and agreements as may be reasonably
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 required by the DIP Lender to implement the terms or effectuate the purposes of this Order (as such

                                                                13 additional documents, instruments, notes and agreements may be amended, restated, supplemented

                                                                14 or otherwise modified from time to time, together with the DIP Loan Agreement, the “DIP Loan

                                                                15 Documents”). The Debtor is hereby authorized to borrow money under the DIP Loan Agreement, in
SulmeyerKupetz,




                                                                16 accordance with the terms of this Order and the DIP Loan Documents. Upon execution and delivery

                                                                17 thereof by the Debtor, the DIP Loan Documents shall be incorporated by reference as part of this

                                                                18 Order and shall constitute valid and binding obligations of the Debtor, enforceable against the

                                                                19 Debtor (and its Estate, successors and assigns) in accordance with the terms thereof.

                                                                20           3.      Amendments. The Debtor is hereby authorized, without further notice, motion or

                                                                21 application to, order of, or hearing before, this Court, to enter into agreements with the DIP Lender

                                                                22 providing for any non-material modifications to the DIP Loan Agreement, or of any other

                                                                23 modifications to the DIP Loan Agreement necessary to conform the DIP Loan Agreement to this

                                                                24 Order, and the Debtor may make any non-material modifications to the Budget; provided, however,

                                                                25 that notice of any material modification or amendment to the Budget or the DIP Loan Agreement

                                                                26 shall be provided to counsel to the U.S. Trustee, any party who appeared at the preliminary hearing

                                                                27 on the DIP Financing and parties who have requested Special Notice in this case. These parties shall

                                                                28 have three (3) days from the date of such notice within which to object in writing to such material

                                                                                                                                                           0068
                                                                     VAS 2710531v2                                    6
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                  Desc
                                                                                              Main Document    Page 77 of 94



                                                                 1 modification or amendment. If the U.S. Trustee timely objects in writing (served on counsel for the

                                                                 2 DIP Lender and the Debtor) to any material modification or amendment to the Budget or the DIP

                                                                 3 Loan Agreement, then such modification or amendment shall only be permitted pursuant to an order

                                                                 4 of this Court.

                                                                 5           4.      Permitted Use. Notwithstanding anything in this Order to the contrary, the Debtor is

                                                                 6 authorized to use the Cash Collateral and any remaining proceeds of the DIP Loan to pay any and all

                                                                 7 ordinary and necessary operating and administrative expenses of the Debtor, solely in accordance

                                                                 8 with the DIP Loan Documents, this Order, and the Budget, with the provision: (i) for flexibility in

                                                                 9 connection with the Budget such that the Debtor may exceed the disbursements forecasted in the
                                                                10 Budget by up to 20% on a line-by-line basis, and to exceed aggregate disbursements forecasted in
  A Professional Corporation




                                                                11 the Budget by a total of 15%. measured on a cumulative weekly basis; and (ii) that, to the extent any
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 amount in a disbursement category is unused during a particular period, such amount be preserved

                                                                13 and available for use in any subsequent period. The DIP Loan shall mature and be payable in full at

                                                                14 the earlier of: (1) the first business day that is 90 days after closing of the DIP Loan; (2)

                                                                15 confirmation of a chapter 11 plan in this Chapter 11 Case; (3) conversion of the Chapter 11 Case to a
SulmeyerKupetz,




                                                                16 case under chapter 7 of the Bankruptcy Code; (4) dismissal of the Chapter 11 Case; (5) appointment

                                                                17 of a chapter 11 trustee in this Chapter 11 Case; or (6) a sale of all or substantially all of the assets of

                                                                18 the Estate.

                                                                19           5.      Postpetition Obligations. For purposes of this Order, the term “Postpetition

                                                                20 Obligations” shall mean all amounts owing under the DIP Loan Agreement and other DIP Loan

                                                                21 Documents and shall include the principal of, interest on, fees, costs, expenses and other charges

                                                                22 owing in respect of, such amounts (including, without limitation, any attorneys,’ accountants,’

                                                                23 financial advisors’ and other fees, costs and expenses that are chargeable or reimbursable under the

                                                                24 DIP Loan Documents), and any obligations in respect of letters of credit or indemnity claims, in each

                                                                25 case whether contingent or otherwise. The amount provided under the DIP Loan Agreement is a line

                                                                26 of credit in the amount of $580,000.00. However, upon approval of this Order, Lender shall

                                                                27 immediately apply $580,000 of the loan proceeds to payment of Lender's Prepetition Indebtedness

                                                                28 (as defined in the DIP Loan Agreement). The balance of the loan proceeds, in the amount of

                                                                                                                                                               0069
                                                                     VAS 2710531v2                                      7
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                                                                                              Main Document    Page 78 of 94



                                                                 1 $1,191,000 shall be available under the line of credit note for utilization pursuant to this DIP Loan

                                                                 2 Agreement and this Debtor in Possession Financing Order.

                                                                 3           6.      Interest, Fees, Costs and Expenses. The Postpetition Obligations shall bear interest at

                                                                 4 the rates, and be due and payable (and paid), as set forth in, and in accordance with the terms and

                                                                 5 conditions of, this Order and the DIP Loan Documents, in each case without further notice, motion

                                                                 6 or application to, order of, or hearing before, this Court. The Debtor shall pay on demand all fees,

                                                                 7 costs, expenses and other charges payable under the terms of the DIP Loan Documents, including,

                                                                 8 without limitation, all fees, costs and expenses described in the DIP Loan Agreement, in each case

                                                                 9 whether or not the DIP Loan Agreement and transactions contemplated therein are consummated.
                                                                10 All such fees, costs and expenses (if any) incurred through and including the Closing Date (as
  A Professional Corporation




                                                                11 defined in the DIP Loan Agreement) shall be paid on the Closing Date, and none of such fees, costs
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 and expenses shall be subject to Court approval or U.S. Trustee guidelines, and no recipient of any

                                                                13 such payment shall be required to file with respect thereto any interim or final fee application with

                                                                14 this Court. With respect to all such fees, costs, and expenses incurred after the Closing Date, the

                                                                15 DIP Lender shall submit summaries of its professional fee invoices to the Debtor and the U.S.
SulmeyerKupetz,




                                                                16 Trustee. Such summary invoices may be redacted to the extent necessary to delete any information

                                                                17 subject to the attorney-client privilege, any information constituting attorney work product, or any

                                                                18 other confidential information, and the provision of such summaries shall not constitute any waiver

                                                                19 of the attorney-client privilege or of any benefits of the attorney work product doctrine. The U.S.

                                                                20 Trustee may object to the reasonableness of the fees, costs, and expenses included in any

                                                                21 professional fee summary invoice submitted by the DIP Lender; provided that, (i) any portion of any

                                                                22 such summary invoice that is not the subject of any objection shall be paid immediately, and (ii) any

                                                                23 objection shall be forever waived and barred unless (a) it is filed with this Court and served on

                                                                24 counsel to the DIP Lender no later than ten (10) days after the objecting party’s receipt of the

                                                                25 applicable professional fee summary invoice, and (b) it describes with particularity the items or

                                                                26 categories of fees, costs, and expenses that are the subject of the objection and provides the specific

                                                                27 basis for the objection to each such item or category of fees, costs, and expenses. Any hearing on an

                                                                28 objection to payment of any fees, costs, and expenses of the DIP Lender set forth in a professional

                                                                                                                                                            0070
                                                                     VAS 2710531v2                                     8
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                                                                                              Main Document    Page 79 of 94



                                                                 1 fee summary invoice shall be limited to the reasonableness or necessity of the particular items of

                                                                 2 categories of the fees, costs and expenses which are the subject of such objection. The Debtor shall

                                                                 3 indemnify the DIP Lender (and other applicable parties) to the extent set forth in the DIP Loan

                                                                 4 Documents. All such unpaid fees, costs, expenses, and charges that have not been disallowed by this

                                                                 5 Court on the basis of an objection filed by the U.S. Trustee in accordance with the terms hereof shall

                                                                 6 constitute Postpetition Obligations and shall be secured by the Postpetition Collateral as specified in

                                                                 7 this Order.

                                                                 8           7.      Budget. The Budget attached hereto as Exhibit 1 is a 13-week budget, which reflects

                                                                 9 on a line-item basis the Debtor’s anticipated cumulative cash receipts, and expenditures on a weekly
                                                                10 basis and all necessary and required cumulative expenses which the Debtor expects to incur during
  A Professional Corporation




                                                                11 each week of the Budget, is approved. The Budget may be modified or supplemented from time to
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 time by additional budgets (covering any time period covered by a prior budget or covering

                                                                13 additional time periods) prepared by the Debtor, in each case without further notice, motion or

                                                                14 application to, order of, or hearing before, this Court (except as required by paragraph 3 above). The

                                                                15 Debtor may exceed the disbursements forecasted in the Budget by up to 20% on a line-by-line basis,
SulmeyerKupetz,




                                                                16 and may exceed aggregate disbursements forecasted in the Budget by a total of 15%, measured on a

                                                                17 cumulative weekly basis. In addition, to the extent any amount in a disbursement category is unused

                                                                18 during a particular period, such amount be preserved and available for use in any subsequent period.

                                                                19           8.      Postpetition Liens. Effective only upon Closing of the DIP Loan, as security for the

                                                                20 full and timely payment of the Postpetition Obligations, the DIP Lender is hereby granted, pursuant

                                                                21 to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy Code, valid, binding, enforceable,

                                                                22 unavoidable and fully perfected security interests, liens and mortgages (collectively, the

                                                                23 “Postpetition Liens”) in and upon all prepetition and postpetition real and personal, tangible and

                                                                24 intangible property and assets of the Debtor of any kind or nature whatsoever, wherever located,

                                                                25 whether now existing or hereafter acquired or arising, including, without limitation, cash

                                                                26 equivalents, bank accounts, accounts, other receivables, chattel paper, contract rights, inventory,

                                                                27 instruments, documents, securities (whether or not marketable), equipment, goods, fixtures, real

                                                                28 property interests, intellectual property, general intangibles, investment property, supporting

                                                                                                                                                           0071
                                                                     VAS 2710531v2                                    9
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                              Main Document    Page 80 of 94



                                                                 1 obligations, letter of credit rights, one hundred percent (100%) of the capital stock of the Debtor’s

                                                                 2 direct and indirect domestic and foreign subsidiaries, all inter-company notes held by the Debtor,

                                                                 3 copyrights, trademarks, trade names, licenses, and rights to payment including tax refund claims and

                                                                 4 the proceeds, products, offspring, rents and profits of all of the foregoing, including insurance

                                                                 5 proceeds (all of the foregoing, the “Postpetition Collateral”); provided, however, that the

                                                                 6 Postpetition Collateral shall not include commercial tort claims, actions for preferences fraudulent

                                                                 7 conveyances, and other avoidance power claims under sections 544, 545, 547, 548, 549 and 550 of

                                                                 8 the Bankruptcy Code, (the “Avoidance Actions”), or the proceeds of the foregoing (“Excluded Asset

                                                                 9 Proceeds”). Such Postpetition Liens shall not be released except to the extent that Full Payment (as
                                                                10 defined in DIP Loan Agreement) of the Postpetition Obligations has occurred in cash and the DIP
  A Professional Corporation




                                                                11 Lender has received a release from the Debtor and its Estate in form and substance reasonably
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 acceptable. Notwithstanding the foregoing, any Postpetition Lien with respect to any of the Debtor’s

                                                                13 leasehold rights shall constitute a lien on the proceeds from the sale of such leasehold rights and not

                                                                14 a direct lien on the actual leasehold rights.

                                                                15           9.      Other Priority Matters. Subject to the Carve-Out, the Postpetition Liens: (a) shall,
SulmeyerKupetz,




                                                                16 pursuant to section 364(c)(2) of the Bankruptcy Code, constitute first priority security interests in

                                                                17 and liens on all Postpetition Collateral that is not otherwise subject to any Prior Lien (defined

                                                                18 below); Other than the Carve-Out , the Postpetition Liens shall at all times be senior to the following

                                                                19 (collectively, the “Subordinate Liens and Related Rights”): (i) the rights of the Debtor and any

                                                                20 successor trustee or estate representative in this case or any other subsequent proceedings under the

                                                                21 Bankruptcy Code, including, without limitation, any Chapter 7 proceeding if this case is converted to

                                                                22 a case under Chapter 7 of the Bankruptcy Code (collectively, the “Successor Case”); and (ii) any

                                                                23 security interest or lien which is avoided or otherwise preserved for the benefit of the Estate under

                                                                24 section 551 or any other provision of the Bankruptcy Code. The Postpetition Liens shall be deemed

                                                                25 legal, valid, binding, enforceable, and perfected liens, not subject to subordination, impairment or

                                                                26 avoidance, for all purposes in the this Chapter 11 case and any Successor Case. Other than the

                                                                27 Carve-Out and the Prior Liens, no other liens or security interests, whether for adequate protection or

                                                                28 otherwise, shall be senior or equal to or pari passu with the Postpetition Liens in this Chapter 11

                                                                                                                                                             0072
                                                                     VAS 2710531v2                                     10
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34              Desc
                                                                                              Main Document    Page 81 of 94



                                                                 1 case or any Successor Case without the express written consent of the DIP Lender given in

                                                                 2 accordance with the DIP Loan Agreement (which consent may be withheld in its sole discretion).

                                                                 3           10.     Super-Priority Claim. In addition to the Postpetition Liens, the DIP Lender is hereby

                                                                 4 granted, for all Postpetition Obligations, an allowed super-priority administrative expense claim

                                                                 5 pursuant to Section 364(c)(1) of the Bankruptcy Code (the “Super-Priority Claim”) against the

                                                                 6 Debtor and its Estate. Except for the Carve-Out, the Super-Priority Claim shall have priority over all

                                                                 7 other costs and expenses of administration of any kind (and no cost or expense of administration

                                                                 8 shall be senior to, equal to, or pari passu with, the Super-Priority Claim), including those specified

                                                                 9 in, or ordered pursuant to, sections 105, 326, 328, 330, 331, 363, 364, 503, 506, 507, 546, 726, 1113
                                                                10 or 1114 or any other provision of the Bankruptcy Code or otherwise. Notwithstanding the
  A Professional Corporation




                                                                11 foregoing, the Super-Priority Claim shall not have recourse to Excluded Asset Proceeds.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12           11.     No Reduction or Impairment. No obligation or liability owed, or payment, transfer or

                                                                13 grant of security, to the DIP Lender under this Order or any other DIP Loan Document shall be

                                                                14 stayed, restrained, voidable, impaired, or recoverable under the Bankruptcy Code or under any

                                                                15 applicable law (including, without limitation, under section 502(d) or 548 of the Bankruptcy Code or
SulmeyerKupetz,




                                                                16 under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act

                                                                17 or similar statute or common law), or be subject to any defense, reduction, setoff, recoupment or

                                                                18 counterclaim, whether in this Chapter 11 case or any Successor Case. The Postpetition Obligations,

                                                                19 once paid by the Debtor, shall be non-refundable.

                                                                20           12.     Carve-Out.

                                                                21                   (a)    Generally. Notwithstanding anything to the contrary contained in this Order,

                                                                22 the liens and claims granted to the DIP Lender in this Order and/or any of the DIP Loan Documents

                                                                23 shall be subject to the payment of the allowed fees, expenses, and claims (collectively, the “Carve-

                                                                24 Out”), but only to the extent that there are not sufficient, unencumbered funds in the Estate to pay

                                                                25 such amounts and/or from any retainers held by any of the Debtor's professionals(as defined below):

                                                                26                          (i)    the claims of (x) professionals of the Debtor whose retention is

                                                                27 approved by this Court during the Chapter 11 Case pursuant to Sections 327 and 328 of the

                                                                28 Bankruptcy Code (the “Debtor’s Professionals”) for unpaid fees and expenses which were incurred

                                                                                                                                                           0073
                                                                     VAS 2710531v2                                    11
                                                                Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                             Main Document    Page 82 of 94



                                                                 1 on and after the Petition Date; provided that, in each case, such fees and expenses of the Debtor's

                                                                 2 Professionals are ultimately allowed on a final basis by this Court under sections 330 and 331 of the

                                                                 3 Bankruptcy Code. The payments to Debtor's bankruptcy counsel from the proceeds of Lender's loan

                                                                 4 shall be limited to $275,000 based upon the Debtor's intention to seek approval of a sale of

                                                                 5 substantially all of its assets by May 31, 2021. However, if proceeds in addition to those required to

                                                                 6 pay the DIP Lender in full are realized by the Debtor and Debtor's bankruptcy counsel incurs fees

                                                                 7 and costs in excess of $275,000 after the filing of this bankruptcy case, Debtor's counsel may seek

                                                                 8 satisfaction of the balance of its fees and costs from these additional proceeds; and unpaid fees

                                                                 9 payable to the United States Trustee and Clerk of the Bankruptcy Court pursuant to Section 1930 of
                                                                10 Title 28 of the United States Code.
  A Professional Corporation




                                                                11                   (b)    Weekly Advances. Subject to the terms and conditions of this Order and the
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 DIP Loan Documents, this subordination shall be applicable to all amounts due to Debtor's

                                                                13 bankruptcy counsel in respect of (i) making weekly advances of funds to Debtor's counsel in the

                                                                14 amount of $25,000 as provided in the Budget; (which funds will be held in Debtor’s Counsel’s trust

                                                                15 account and otherwise be subject to the provisions of the approved Employment Application of
SulmeyerKupetz,




                                                                16 Debtor's bankruptcy counsel, Sulmeyer Kupetz); and (ii) each such advance with respect to Debtor’s

                                                                17 Counsel, a “Debtor’s Counsel Advance” up to $275,000 after the filing of this chapter 11 case and

                                                                18 up to the date that the sale of the Debtor's assets is approved by this Court as provided in sections

                                                                19 327, 328, 330 and 331 of the Bankruptcy Code; for payment of compensation and reimbursement of

                                                                20 reasonable expenses of Debtor’s bankruptcy counsel in accordance with the Budget. However, to

                                                                21 the extent that the DIP Lender's claim and liens are paid in full and there are remaining proceeds in

                                                                22 the bankruptcy estate from a sale or other transaction that results in the DIP Lender being paid in

                                                                23 full, Debtor's bankruptcy counsel shall be entitled to be paid from such additional proceeds. The

                                                                24 limitation on payment to Debtor's bankruptcy counsel provided for in this paragraph is contingent

                                                                25 upon the Debtor's continued pursuit of sale of the Debtor's assets as provided in the DIP Motion,

                                                                26 this DIP Order and other filings by the Debtor with this Court. It shall be further subject to the

                                                                27 approval of the Sale on or before May 20, 2021 and the sale closing by May 31, 2021.

                                                                28           13.     Reservation of Rights. Payment of any fees and expenses pursuant to the Carve-Out

                                                                                                                                                            0074
                                                                     VAS 2710531v2                                    12
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                              Main Document    Page 83 of 94



                                                                 1 shall not be deemed to, (i) reduce the Debtor’s obligations owed to the DIP Lender or (ii) modify,

                                                                 2 alter, or otherwise affect any of the liens and security interests of the DIP Lender in the Postpetition

                                                                 3 Collateral (or its claims against the Debtor). Nothing herein shall impair, or be construed to impair,

                                                                 4 the ability of any party to object to any of the fees, expenses, reimbursement or compensation of the

                                                                 5 Debtor's Professionals.

                                                                 6           14.     Waivers. Except for the Carve-Out and Prior Liens, no claim or lien having a priority

                                                                 7 superior to or pari passu with those granted pursuant to this Order to the DIP Lender, shall be

                                                                 8 granted or allowed while any portion of the DIP Loan (or any refinancing thereof) or the Postpetition

                                                                 9 Obligations remain outstanding.
                                                                10           15.     Automatic Perfection.
  A Professional Corporation




                                                                11                   (a)    The Postpetition Liens shall not be subject to challenge and, immediately
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 upon becoming effective as set forth in this Order, shall attach and become valid, perfected,

                                                                13 enforceable, non-avoidable and effective by operation of law as of the Petition Date without any

                                                                14 further notice, act or action of or by any person or entity, and without the necessity of execution by

                                                                15 the Debtor, or the filing or recordation, of any financing statements, security agreements, vehicle lien
SulmeyerKupetz,




                                                                16 applications, mortgages, filings with the U.S. Patent and Trademark Office, or other documents. If

                                                                17 the DIP Lender hereafter requests that the Debtor execute and deliver to it any financing statements,

                                                                18 security agreements, collateral assignments, mortgages, or other instruments and documents

                                                                19 considered by such party to be reasonably necessary or desirable to further evidence the perfection

                                                                20 of the liens and security interests provided under this Order, then the Debtor is hereby authorized

                                                                21 and directed, at its sole cost and expense, to promptly execute and deliver such financing statements,

                                                                22 security agreements, mortgages, collateral assignments, instruments, and documents, and the DIP

                                                                23 Lender is hereby authorized to file or record such documents in their respective discretion, in which

                                                                24 event all such documents shall be deemed to have been filed or recorded at the time and on the date

                                                                25 of entry of this Order, but with the priorities as set forth herein. The DIP Lender may (in its sole

                                                                26 discretion), but shall not be required to, file a certified copy of this Order in any filing or recording

                                                                27 office in any state, county or other jurisdiction in which the Debtor has real or personal property and

                                                                28 such filing or recording shall be accepted and shall constitute sufficient evidence of perfection of

                                                                                                                                                              0075
                                                                     VAS 2710531v2                                     13
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                              Main Document    Page 84 of 94



                                                                 1 such party’s interests in the Postpetition Collateral at the time and on the date of entry of this Order,

                                                                 2 but with the priorities as set forth herein.

                                                                 3                   (b)    To the extent that any applicable non-bankruptcy law would otherwise restrict

                                                                 4 the grant, scope, enforceability, attachment or perfection of the security interests and liens authorized

                                                                 5 or created under or in connection with this Order or the DIP Loan Documents, or otherwise would

                                                                 6 impose filing or registration requirements or fees and charges with respect thereto, such law is

                                                                 7 hereby pre-empted to the maximum extent permitted by the United States Constitution, the

                                                                 8 Bankruptcy Code, applicable federal law, and the judicial power of the United States Bankruptcy

                                                                 9 Court; provided that the DIP Lender may still take such steps as it wishes to perfect its respective
                                                                10 security interests and liens under otherwise applicable state law without waiving the benefits of this
  A Professional Corporation




                                                                11 provision of this Order.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12           16.     Default Under Other Documents.

                                                                13                   (a)    The DIP Lender shall have all rights and remedies with respect to the Debtor

                                                                14 and any other rights, remedies, benefits and privileges as are set forth in this Order and the DIP Loan

                                                                15 Documents (as applicable). Except as otherwise expressly provided herein, no provision contained
SulmeyerKupetz,




                                                                16 in any prepetition or postpetition agreement to which the Debtor is a party, or under which the

                                                                17 Debtor is obligated or bound, that restricts, conditions, prohibits, limits or impairs in any way the

                                                                18 Debtor from (i) granting the DIP Lender the postpetition security interests or liens upon any of its

                                                                19 assets (subject to the limitations with respect to the Debtor’s leasehold interest set forth in paragraph

                                                                20 8 above), or (ii) otherwise entering into and complying with all of the terms, conditions and

                                                                21 provisions of this Order and the DIP Loan Documents, shall be enforceable against the Debtor.

                                                                22                   (b)    Notwithstanding anything contained herein to the contrary, and without

                                                                23 limiting any other rights or remedies of the DIP Lender contained in this Order or the DIP Loan

                                                                24 Documents, or otherwise available at law or in equity, the rights of the DIP Lender to enter onto the

                                                                25 Debtor’s leased premises shall be limited to (i) any such rights agreed to in writing by the applicable

                                                                26 landlord pursuant to any separate agreement by and between such landlord and the DIP Lender, if

                                                                27 any, (ii) any rights that the DIP Lender has under applicable non-bankruptcy law, if any, and (iii)

                                                                28 such rights as may be granted by the Court on a separate motion with notice to the applicable

                                                                                                                                                             0076
                                                                     VAS 2710531v2                                    14
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                 Desc
                                                                                              Main Document    Page 85 of 94



                                                                 1 landlords of the leased premises and an opportunity for such landlords to respond and be heard.

                                                                 2           17.     Successors and Assigns. The provisions of this Order and the DIP Loan Documents

                                                                 3 shall, as applicable, be binding upon and inure to the benefit of the DIP Lender, and the Debtor and

                                                                 4 its Estate, and their respective successors and assigns, including, without limitation, any trustee or

                                                                 5 other fiduciary hereafter appointed as a legal representative of the Debtor or its Estate, whether in

                                                                 6 this Chapter 11 Case or any Successor Case.

                                                                 7           18.     Survival. The provisions of this Order and any actions taken pursuant thereto: (a)

                                                                 8 shall survive the entry of any order: (i) converting the Chapter 11 Case to a case under chapter 7 of

                                                                 9 the Bankruptcy Code; or (ii) dismissing or closing the Chapter 11 Case; and (b) shall continue in full
                                                                10 force and effect notwithstanding the entry of any such order.
  A Professional Corporation




                                                                11           19.     Section 364(e); Effect of Modification or Appeal. Based on the findings set forth in
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 this Order and on the record of the Interim Hearing, in consideration for the financing provided

                                                                13 under DIP Loan, the DIP Lender is entitled to, and hereby is granted, the full rights, benefits,

                                                                14 privileges and protections of, and provided by, section 364(e) of the Bankruptcy Code with respect

                                                                15 to the Postpetition Obligations (and related liens, claims, rights, remedies and benefits) created or
SulmeyerKupetz,




                                                                16 authorized by this Order in the event that this Order or any authorization or approval contained

                                                                17 herein is subsequently stayed, vacated, reversed, amended or modified on appeal. Any subsequent

                                                                18 stay, modification, reversal, amendment or vacation of this Order shall not alter, modify or affect the

                                                                19 validity, priority, perfection or enforceability of any claim, lien, or security interest of the DIP

                                                                20 Lender authorized, created or granted pursuant to this Order and outstanding immediately prior to

                                                                21 the actual receipt of written notice by the DIP Lender of the effective date of such stay, modification,

                                                                22 reversal, amendment or vacation. Notwithstanding any such stay, modification, reversal,

                                                                23 amendment or vacation, all obligations and other financial accommodations made pursuant to this

                                                                24 Order, all Postpetition Obligations incurred and uses of Cash Collateral permitted by the Debtor

                                                                25 pursuant hereto prior to the actual receipt of written notice by the DIP Lender of the effective date of

                                                                26 such stay, modification, reversal, amendment or vacation, shall be governed in all respects by the

                                                                27 original provisions of this Order and the DIP Lender shall be entitled to all of the rights, privileges,

                                                                28 remedies, protections and benefits contained or granted in section 364(e) of the Bankruptcy Code,

                                                                                                                                                              0077
                                                                     VAS 2710531v2                                     15
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                              Main Document    Page 86 of 94



                                                                 1 the DIP Loan Documents and this Order (as applicable), including, without limitation, the

                                                                 2 Postpetition Liens and Super-Priority Claims.

                                                                 3           20.     Modification of Automatic Stay; Other Remedies.

                                                                 4                   (a)    Subject to sub-paragraph (c) below, the automatic stay pursuant to section 362

                                                                 5 of the Bankruptcy Code is hereby lifted and vacated as to the DIP Lender to the extent necessary to

                                                                 6 permit it to perform in accordance with, provide any notice under, and exercise, enjoy and enforce

                                                                 7 its rights, benefits, privileges and remedies pursuant to this Order and the other DIP Loan

                                                                 8 Documents, in each case without further notice, motion or application to, order of, or hearing before,

                                                                 9 this Court. Subject to sub-paragraph (c) below, regardless of any change in circumstances (whether
                                                                10 or not foreseeable), neither section 105 of the Bankruptcy Code nor any other provision of the
  A Professional Corporation




                                                                11 Bankruptcy Code or applicable law shall be utilized to prohibit the DIP Lender’s exercise,
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 enjoyment and enforcement of any of such rights, benefits, privileges and remedies as and to the

                                                                13 extent provided in this Order.

                                                                14                   (b)    Subject to sub-paragraph (c) below, the DIP Lender is hereby authorized and
                                                                15 granted leave from the automatic stay under section 362 of the Bankruptcy Code to do the following
SulmeyerKupetz,




                                                                16 on and after the occurrence and continuation of an Event of Default under the DIP Loan Agreement,

                                                                17 in each case without further notice, motion or application to, order of, or hearing before, this Court:

                                                                18                          (i)     terminate any obligation of DIP Lender to make loans or other
                                                                     extensions of credit under the DIP Loan Documents or this Order; and
                                                                19
                                                                                            (ii)    declare all Postpetition Obligations immediately due and payable in
                                                                20 full in cash.

                                                                21                   (c)    On and after the occurrence and continuation of an Event of Default under the
                                                                22 DIP Loan Agreement, and after obtaining Court approval upon notice and hearing, the DIP Lender

                                                                23 shall be entitled to foreclose or otherwise enforce its respective liens on any or all of the Postpetition

                                                                24 Collateral and/or to exercise any other default-related rights and remedies under the DIP Loan

                                                                25 Documents, this Order, and applicable law to the extent not already permitted pursuant to sub-

                                                                26 paragraph (b) above. The parties shall use their best efforts to schedule and attend an expedited

                                                                27 Court hearing within three (3) business days of notice of the Event of Default being given to the

                                                                28 Debtor and its counsel, the U.S. Trustee, counsel for the Committee if there is one or, alternatively,

                                                                                                                                                             0078
                                                                     VAS 2710531v2                                    16
                                                                Case 2:21-bk-12222-ER          Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                               Main Document    Page 87 of 94



                                                                 1 notice to the twenty (20) largest unsecured creditors in this Case and any party who has requested

                                                                 2 special notice .

                                                                 3           21.      No Waiver of Rights.

                                                                 4                    (a)    Generally. Without limiting the terms and conditions of paragraphs 8 through

                                                                 5 11, and 13 the DIP Lenderexpressly reserves, any and all claims, causes of action, defenses, rights

                                                                 6 and remedies it has or may have pursuant to any or all of the DIP Loan Documents, the Bankruptcy

                                                                 7 Code and/or under applicable law against or with respect to the Debtor and any other Person or

                                                                 8 entity.

                                                                 9                    (b)    Additional Rights Preserved. Without limiting the generality of this
                                                                10 paragraph 21, the DIP Lender, may, as applicable, petition this Court for any such additional
  A Professional Corporation




                                                                11 protection it may reasonably require with respect to the Postpetition Obligations, or otherwise,
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 including, without limitation, its right to request additional adequate protection of its interests in the

                                                                13 Postpetition Collateral, as applicable. Except as otherwise set forth herein, entry of this Order shall

                                                                14 not in any way constitute agreement, consent, or acquiescence by the DIP Lender, to the terms of

                                                                15 any plan of reorganization filed in the Chapter 11 Case.
SulmeyerKupetz,




                                                                16           22.      No Liability to Third Parties. In making decisions to advance loans to the Debtor, in

                                                                17 administering any loans, in permitting the Debtor to use Cash Collateral, in approving any budget or

                                                                18 in taking any actions permitted by this Order or the DIP Loan Documents, as applicable, the DIP

                                                                19 Lender shall not (i) be deemed to be in control of the operations of the Debtor or to be acting as a

                                                                20 “controlling person,” “responsible person” or “owner or operator” with respect to the operation or

                                                                21 management of the Debtor, and/or (ii) owe any fiduciary duty to the Debtor, its creditors or its

                                                                22 Estate, and its relationship with the Debtor shall not constitute or be deemed to constitute a joint

                                                                23 venture or partnership with the Debtor.

                                                                24           23.      Additional Defaults. In addition and without limitation of the Events of Default set

                                                                25 forth in and defined in the DIP Loan Documents, this Order, or any Final Order, it shall be a default

                                                                26 hereunder (and constitute an “Event of Default” under the DIP Loan Agreement and this Order) if

                                                                27 (a) a sale of substantially all assets is proposed by the Debtor without the written consent of the DIP

                                                                28 Lender that would not indefeasibly pay the Postpetition Obligations in full in cash, (b) the Debtor

                                                                                                                                                              0079
                                                                     VAS 2710531v2                                     17
                                                                Case 2:21-bk-12222-ER         Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                Desc
                                                                                              Main Document    Page 88 of 94



                                                                 1 fails to comply with any of the terms of this Order, or (c) at the option of the DIP Lender in its sole

                                                                 2 discretion, the occurrence of any Event of Default under the DIP Loan Agreement. Any order for

                                                                 3 dismissal or conversion shall be automatically deemed to preserve the rights of the DIP Lender

                                                                 4 under this Order. No order providing for the sale of substantially all of the assets of the Debtor

                                                                 5 under section 363 of the Bankruptcy Code shall be entered by the Court unless, upon the closing of

                                                                 6 such transaction, all liens securing the Postpetition Obligations are transferred to the proceeds of

                                                                 7 such sale and such proceeds shall, at the closing of such sale, be utilized to pay the outstanding

                                                                 8 indebtedness of the DIP Lender in full. If an order dismissing any of these Chapter 11 Case under

                                                                 9 section 305 or 1112 of the Bankruptcy Code or otherwise is at any time entered, (i) the claims,
                                                                10 security interests, liens and claims granted to or for the benefit of the DIP Lender pursuant to this
  A Professional Corporation




                                                                11 Order shall continue in full force and effect and shall maintain their priorities as provided in this
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12 Order, as applicable, until all Postpetition Obligations shall have been paid and satisfied in full (and

                                                                13 that such claims and liens, shall, notwithstanding such dismissal, remain binding on all parties in

                                                                14 interest) and (ii) this Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes

                                                                15 of enforcing such claims and liens.
SulmeyerKupetz,




                                                                16           24.     Proofs of Claim. The DIP Lender will not be required to file a proof of claim or

                                                                17 request for approval of administrative expenses in any of the Chapter 11 Case or any Successor

                                                                18 Case, and the provisions of this Order relating to the amount of the Postpetition Obligations shall

                                                                19 constitute a timely filed proof of claim and/or administrative expense request in the Chapter 11 Case.

                                                                20           25.     Critical Vendors. To the extent that critical vendor status is conferred upon any entity

                                                                21 in this Chapter 11 Case, whether by motion filed by the Debtor or otherwise, such entity’s claims

                                                                22 shall be deemed to be subordinate to the Postpetition Obligations regardless of whether such entity

                                                                23 executes a subordination agreement in favor of the DIP Lender.

                                                                24           26.     Final Hearing; Procedure for Objections to and Entry of Final Order. The Motion is

                                                                25 set for a Final Hearing before this Court at __:____ a.m./p.m. on March ___, 2021, at which time

                                                                26 any party in interest may present any timely filed objections to the entry of the Final Order, which

                                                                27 order shall be in form and substance acceptable to the DIP Lender in its sole discretion. The Debtor

                                                                28 may file and serve on the Notice Parties any further papers in support of the Motion and entry of a

                                                                                                                                                             0080
                                                                     VAS 2710531v2                                    18
                                                                Case 2:21-bk-12222-ER        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34               Desc
                                                                                             Main Document    Page 89 of 94



                                                                 1 Final Order no later than March ___, 2021 (the “Supplemental Papers”). Any objection, opposition,

                                                                 2 or other response to any such Supplemental Papers or to the entry of a Final Order shall be filed and

                                                                 3 served on the Debtor’s counsel and the U.S. Trustee so that they are received no later than March

                                                                 4 ___, 2021 (the “Objection Deadline”). The Debtor and the DIP Lender may file and serve any reply

                                                                 5 papers so that they are received no later March ___, 2021. The Debtor shall, in accordance with the

                                                                 6 Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules of this Court, promptly serve a

                                                                 7 notice of the Final Hearing, the Objection Deadline, and entry of this Order, together with a copy of

                                                                 8 this Order, by electronic mail, facsimile, hand delivery, or overnight delivery to the Notice Parties.

                                                                 9 Any objections by creditors or other parties-in-interest to any of the provisions of the Final Order
                                                                10 shall be deemed forever waived and barred unless timely filed and served in accordance with this
  A Professional Corporation




                                                                11 paragraph.
                         333 SOUTH GRAND AVENUE, SUITE 3400

                          TEL 213.626.2311 • FAX 213.629.4520
                            LOS ANGELES, CALIFORNIA 90071




                                                                12                                                    ###

                                                                13

                                                                14

                                                                15
SulmeyerKupetz,




                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                                                            0081
                                                                     VAS 2710531v2                                   19
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 90 of 94




                        EXHIBIT 1                                        0082
                                                            Case 2:21-bk-12222-ER                                                        Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                                                                                                  Desc
                                                                                                                                         Main Document    Page 91 of 94

COLLAB9 CASH FLOW FOR MAR 2021 to Jun 2021
                                                                              BK Filing
Updated 03/19/21                                                              3/19/21                                                                        BANKRUPTCY          PERIOD

                                       PAID/REC           PAID/REC          This Week                   1               2               3               4               5                6                7                8                9              10               11               12             13

Cash RECONCILIATION                     03/01 ‐ 03/07     03/08 ‐ 03/14     03/15 ‐ 03/21 03/22 ‐ 03‐28      03/29 ‐ 04/04   04/05 ‐ 04/11 04/12 ‐ 04‐18     04/19 ‐ 04/25   04/26 ‐ 05/02    05/03 ‐ 05/09    05/10 ‐ 05/16    05/17 ‐ 05/23 05/24 ‐ 05/30 05/31 ‐ 06/06 06/07 ‐ 06/13 06/14 ‐ 06/20 Grand Total Notes                        Notes
Beginning Cash Balance                       395,786           234,229           570,154       358,050            289,710         175,456        77,105             21,336          13,915           20,181           11,384            9,288        30,226        29,925        27,686        26,289     809,015
Actual Collections                             18,757            75,865               351                                                                                                                                                                                                                 181,049
Projected Collections                                                                                                              55,000                                                           55,000                           160,000                                     55,000                   325,000
SecureComm DIP Loan                                                                                                                                               160,000         265,000          150,000           60,000           50,000         25,000      310,000         25,000      145,000   1,190,000 A                    DIP Loan Summation
SecureComm Note # 1                                              380,000                                                                                                                                                                                                                                  380,000 B                   A+ B+C=
Dollab Note                                                                                                                                                                                                                                                                                               200,000 C                    $      1,770,000.00
Operating Expenses (SEE BELOW)                (180,315)          (39,940)       (212,455)         (28,341)       (114,254)       (128,351)        (30,769)       (141,691)       (233,734)        (188,797)         (37,095)        (164,062)          (301)    (287,239)       (56,397)    (116,833) (2,459,877)
Legal Expenses (See Below)                           0           (80,000)              0          (40,000)              0         (25,000)        (25,000)        (25,730)        (25,000)         (25,000)         (25,000)         (25,000)       (25,000)      (25,000)      (25,000)      (25,000)   (595,730)

CASH Remaining Balance                        234,229            570,154         358,050          289,710         175,456          77,105          21,336          13,915          20,181           11,384            9,288           30,226           29,925           27,686           26,289         29,456       29,456




                                       PAID               PAID

Legal                                     03/01 ‐ 03/07 03/08 ‐ 03/14 03/15 ‐ 03/21          03/22 ‐ 03‐28   03/29 ‐ 04/04   04/05 ‐ 04/11   04/12 ‐ 04‐18   04/19 ‐ 04/25   04/26 ‐ 05/02    05/03 ‐ 05/09    05/10 ‐ 05/16    05/17 ‐ 05/23    05/24 ‐ 05/30    05/31 ‐ 06/06    06/07 ‐ 06/13  06/14 ‐ 06/20 Grand Total Notes               Notes
Law office of Herbert Hafif                                                                                                                                                                                                                                                                                       (150,000) Funded by Dollab Note
Sulmeyer Kupetz ‐ Phase 1                                                                                                                                                                                                                                                                                           (50,000) Funded by Dollab Note
Sulmeyer Kupetz ‐ Phase 2                                     (80,000)                                                            (25,000)        (25,000)        (25,000)        (25,000)         (25,000)         (25,000)          (25,000)         (25,000)         (25,000)         (25,000)       (25,000)   (355,000)
Independent Director                                                                              (25,000)                                                                                                                                                                                                          (25,000)
US Court Trustee ‐ Estimated QTR BK Fees based on 0.4% 63                                                                                                            (730)                                                                                                                                             (730)
Other Legal                                                                                       (15,000)                                                                                                                                                                                                          (15,000)
Total Legal                                           0       (80,000)            0               (40,000)              0         (25,000)        (25,000)        (25,730)         (25,000)         (25,000)         (25,000)         (25,000)         (25,000)         (25,000)         (25,000)       (25,000)   (595,730)



                                       PAID               PAID
Sum of Amount
Row Labels                             03/01 ‐ 03/07 03/08 ‐ 03/14 03/15 ‐ 03/21 03/22 ‐ 03‐28             03/29 ‐ 04/04 04/05 ‐ 04/11 04/12 ‐ 04‐18 04/19 ‐ 04/25 04/26 ‐ 05/02 05/03 ‐ 05/09 05/10 ‐ 05/16 05/17 ‐ 05/23 05/24 ‐ 05/30 05/31 ‐ 06/06 06/07 ‐ 06/13 06/14 ‐ 06/20 Grand Total
  Connectivity & Telecom                       (2,310)       (6,394)                                                (6,601)       (6,542)                                   (8,300)       (6,600)                                                 (8,300)       (6,600)                (61,442)
  Consulting                                  (13,308)                    (33,160)                                              (25,760)       (5,000)                                  (25,760)        (5,000)                                 (25,760)                      (5,000) (180,148)
  Data Center Charges                                                                                             (38,808)                                                (38,500)                                                              (38,500)                              (194,854)
  HW & SW ‐ Maintenance & support               (9,326)           (1,000)            (850)        (19,790)        (11,169)        (3,329)    (18,915)       (12,239)    (186,634)       (10,000)      (24,224)      (16,477)                    (73,042)      (11,704)    (105,882)   (537,849)
  Insurance (Business & Medical)               (22,648)                                                           (26,900)                                                              (26,900)                    (17,595)                    (26,900)      (28,500)                (177,612)
  Local Tax                                        (25)           (3,186)           (364)            (581)                                     (3,398)          (822)         (300)                     (2,883)       (1,034)        (262)                      (2,705)       (2,995)  (25,699)
  Other Exp                                                         (660)         (2,879)                                           (588)      (3,400)                                                  (3,988)                                                 (1,088)       (2,900)  (27,615)
  Outsource                                     (4,073)                          (37,708)                         (20,000)                                  (37,708)                                                (20,000)                                                          (161,270)
  Payroll                                     (101,648)                         (136,600)                                       (86,200)                    (86,200)                  (103,000)                   (103,000)                   (103,000)                               (926,748)
  Payroll & Other Related items                 (5,275)           (1,047)                          (7,969)                        (5,682)                     (4,682)                     (5,900)       (1,000)       (5,900)                     (1,100)       (5,800)                (56,913)
  Rent                                         (11,076)                              (894)                        (10,776)                        (56)           (39)                   (10,637)                         (56)         (39)      (10,637)                         (56)  (56,197)
  Legal                                        (10,625)          (27,653)                                                           (250)                                                                                                                                              (53,528)
Grand Total                                   (180,315)          (39,940)       (212,455)         (28,341)      (114,254)     (128,351)      (30,769)     (141,691)     (233,734)     (188,797)       (37,095)    (164,062)          (301)    (287,239)       (56,397)    (116,833) (2,459,877)




                                                                                                                                                                                                                                                                                                                                                        0083
Case 2:21-bk-12222-ER   Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34   Desc
                        Main Document    Page 92 of 94




                        EXHIBIT 3
            Case 2:21-bk-12222-ER                 Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                     Desc
                                                  Main Document    Page 93 of 94

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
Victor A. Sahn (CA Bar No. 97299)
  vsahn@sulmeyerlaw.com
David S. Kupetz (CA Bar No. 125062)
  dkupetz@sulmeyerlaw.com
Claire K. Wu (CA Bar No. 295966)
  ckwu@sulmeyerlaw.com
SulmeyerKupetz
A Professional Corporation
333 South Grand Ave, Suite 3400
Los Angeles, California 90071
Telephone: 213.626.2311


    Individual appearing without attorney
    Attorney for: collab9, LLC, Debtor and Debtor in
    Possession
                                       UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:21-bk-12222-ER

COLLAB9, LLC, a Delaware limited liability company,                         CHAPTER: 11
                                                                                       STATEMENT REGARDING
                                                                                        CASH COLLATERAL OR
                                                                                   DEBTOR IN POSSESSION FINANCING
                                                                                       [FRBP 4001; LBR 4001-2]
                                                                            DATE: To Be Determined
                                                                            TIME: To Be Determined
                                                                            COURTROOM: 1568
                                                                            ADDRESS: 255 E. Temple Street
                                                            Debtor(s).               Los Angeles, CA 90071


 Secured party(ies): SecureComm. LLC, a Washington limited liability company

The Debtor has requested the approval of either (1) a motion for use of cash collateral, or postpetition financing, or both,
or (2) through a separately-filed motion, a stipulation providing for the use of cash collateral, or postpetition financing, or
both. The proposed form of order on the motion or the stipulation contains the following provisions or findings of fact:

             Disclosures Tracking FRBP 4001(c)(1)(B)(i) through (xi) and (d)(1)(B)                                        Page       Line No./Par.
                                                                                                                          No.:      (if applicable)
          (i): “[A] grant of priority or a lien on property of the estate under § 364(c) or (d)”                      1             21-27
          (ii): “[T]he providing of adequate protection or priority for a claim that arose before the
          commencement of the case, including the granting of a lien on property of the estate
                                                                                                       9                            2-28
          to secure the claim, or the use of property of the estate or credit obtained under § 364
          to make cash payments on account of the claim”
                   Cross-collateralization, i.e., clauses that secure prepetition debt by postpetition
                   assets in which the secured party would not otherwise have a security interest
                   by virtue of its prepetition security agreement or applicable law
                   Roll-up, i.e., provisions deeming prepetition debt to be postpetition debt or using 4                            8-14
                   postpetition loans from a prepetition secured party to pay part or all of that
                   secured party’s prepetition debt, other than as provided in § 552(b)
CKW 2709484v1   .




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.   0084
December 2015                                                          Page 1                                         F 4001-2.STMT.FINANCE
           Case 2:21-bk-12222-ER                  Doc 9 Filed 03/22/21 Entered 03/22/21 13:46:34                                     Desc
                                                  Main Document    Page 94 of 94

  Continued from page 1
                Grant a replacement lien in an amount in excess of the dollar amount of the lien 11-12                              27-28; 1-10
                on cash collateral as of the petition date
         (iii): “[A] determination of the validity, enforceability, priority, or amount of a claim that               9-10          24-28; 1-9
         arose before the commencement of the case, or of any lien securing the claim”
         (iv): “[A] waiver or modification of Code provisions or applicable rules relating to the
         automatic stay”                                                                                              14            12-19
                Automatic relief from the automatic stay upon occurrence of certain events.
        (v): “[A] waiver or modification of any entity’s authority or right to file a plan, seek an
        extension of time in which the debtor has the exclusive right to file a plan, request the
        use of cash collateral under § 363(c), or request authority to obtain credit under § 364”
         (vi): “[T]he establishment of deadlines for filing a plan of reorganization, for approval of
         a disclosure statement, for a hearing on confirmation, or for entry of a confirmation
         order”
        (vii): “[A] waiver or modification of the applicability of nonbankruptcy law relating to the
        perfection of a lien on property of the estate, or on the foreclosure or other
        enforcement of the lien”
        (viii): “[A] release, waiver, or limitation on any claim or other cause of action belonging
        to the estate or the trustee, including any modification of the statute of limitations or
        other deadline to commence an action”
         (ix): “[T]he indemnification of any entity”
         (x): “[A] release, waiver, or limitation of any right under § 506(c)”
                                                                                                                      DIP Fin. K
                The granting of any lien on any claim or cause of action arising under § 506(c)
         (xi): “The granting of any lien on any claim or cause of action arising under §§ 544,
         545, 547, 548, 549, 553(b), 723(a), or 724(a)”
                                                                                                                        Page            Line No.
                           Additional Disclosures Required by LBR 4001-2
                                                                                                                        No.:         (if applicable)

         With respect to a professional fee carve out, disparate treatment for professionals
         retained by a creditors’ committee from that provided for the professionals retained by 6                                  3-6
         the debtor
         Pay down prepetition principal owed to a creditor
         Findings of fact on matters extraneous to the approval process




3/22/21                          David S. Kupetz                                      /s/ David S. Kupetz
 Date                            Printed Name                                                Signature




CKW 2709484v1
                                                                                                                                              0085
                .




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                          Page 2                                         F 4001-2.STMT.FINANCE
